 624DECISIONS OF NATIONAL LABOR RELATIONS BOARDWest Coast Casket Company,Inc.andCabinet Makers& Milimen Local 721, United Brotherhood ofCarpenters&Joinrers of Ameerica,,AFL-CIOWeW'Coast-Casket Company,Inc. and Mrs. GladysSelvinandCabinet Makers-4Milimen Local 721,United Brotherhood of Carpenters&Joiners ofAmerica,AFL-CIO. Cases 21-CA-8763 and^21-CA-8807August ` 13, 1971DECISION AND ORDERBY CHAIRMAN MILLER-AND MEMBERSFANNING AND, BROWNOn' March 10, 1971, Trial Examiner Richard D.Taplitz issued his Decision in the above-entitledproceeding, finding that the Respondents had en-gaged in and were Iengaging in certain unfair laborpractices , and recommending that they cease anddesist therefrom and'take de`rtain affirmative'action,as setforth in the'attached Trial Examiner's Decision.The Respondents filed exceptions to the Decision andin support of the Trial Examiner's Deckion. TheGeneral Counserfiled'an answering brief to Respon-dent Selvin's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions and briefs, andthe entire record in this proceeding,' and herebyadopts the findings, conclusions, and recommenda-tionsoftheTrialExaminer except as hereinmodified.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adoptsas itsOrder the recommend-ed Order of the Trial Examiner and hereby orders thatthe Respondents, West Coast Casket Company, Inc.,Los Angeles, California, its officers,agents, succes-sors, and assigns,and Mrs. Gladys Selvin shall takethe action set forth in the Trial Examiner's recom-mended Order, as herein modified:1.Delete paragraphs B, 1, (b) and (c) of therecommended Order.2.Delete paragraph B, 2, (b) and renumber thesubsequent paragraphs accordingly.3.Substitute' the attached Appendix B for theTrial Examiner's Appendix B.CHAIRMAN MILLER, concurring: ,I concur, but I do not agree that the contract clausesproposed by Selvin on behalf of, Respondent Employ-erwere unlawful or an indication of bad faith.Furthermore, any single one of Selvin's idiosyncracies,such as insisting on a specified meeting place,' mightwell not be enough, standing alone, to support an8(a)(5) finding.But it is impossible, for anyone'experienced in negotiations to read this record andnot conclude that the combination of strategemsutilized by Selvin was designed to produce a completebreakdown in negotiations, rather than agreement. ,The unilateral wage increase was part of this overallstrategy.While there ,are circumstances in which anemployermay, (and might even be -required' to)continue during negotiations with a preestablishedpattern of merit increases based on periodic reviewsof employee performance, it is clear here that Selvinchose to use the wage review and the ' resultingunilateral increases as a substitute for a bona fidewage proposal in the negotiations. Thus, under thecircumstances here, this was one more step calculatedto sabotage any effective bargaining, and indeed ithad precisely that effect.As to the 8(a)(3) violations, the Examiner tended inmy view substantially to overstate the degree of unionanimus evidenced by the record. Nevertheless, I findsufficient evidence of discriminatory motivation withrespect to the three discriminatees to support thefindings of discriminatory discharge. I fully concurwith my colleague in ruling that the belated motion ofthe Respondent Employer seeking an opportunity to--reopen the record to proffer evidence which it had fopportunity to present at the hearing cannot'granted if we are to maintain any semblanc,,orderly proceedings.iRespondent,West Coast Casket Company,Inc., requested oralargument. The requestis herebydenied as, in our opinion, the recordthese cases,including the exceptions and briefs,adequately presents tLissues and positions of the parties.We similarly deny the Respondent'smotion to reopenthe record.Respondenthad adequate opportunity at thehearing to presentavailableevidenceand thereisno showingthat theevidence it proposes to introduce was unavailableat that time.2Respondent Selvin excepted,interalra,to the TrialExaminer'srecommendedremedyas to herself, claimingthat the proposed order is toobroad.We findmerit in this exception.AlthoughSelvin hasbeen involvedas an employer agent in other proceedings before us,she has notpreviouslybeen named as a partyrespondent.We are notsatisfied that in thesecircumstances there is a sufficient record as to warrantthe entry of a broadorder, as recommendedby the TrialExaminer, and we willaccordinglylimit the order as to her.192 NLRB No. 78 APPENDIX BNOTICE To EMPLOYEESWEST COASTCASKET CO., INC.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had a chance to giveevidence, a Trial Examiner of the National LaborRelationsBoard has found that I violated theNational Labor Relations Act, and has ordered me topost this notice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a repre-sentative of their own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all these thingsexcept to the extent that membership in aunion may be required pursuant to a lawfulunion-security clause.IWILL NOT, when I am an agent for West CoastCasket Company, Inc., do-anything that interfereswith these rights. More specifically,IWILL NOT refuse to bargain in good faith withCabinetMakers & Millmen Local721,UnitedBrotherhood of Carpenters&Joiners of America,AFL-CIO,and Painters Local Union No. 1798,Brotherhood of Painters, Decorators and Paper-hangers.of America, AFL-CIO,as the exclusiverepresentative of the employeesofWest CoastCasket Company,Inc., in the following unit:All production.and maintenance employees, in-cluding paint department employees and truckdri-vers, employed by West Coast Casket Company,Inc.,excluding all office clerical employees,professional employees, guards and supervisors asdefined in the Act.GLADYS SELVIN(Employer)DatedBy(Representative)(Title)"his is an official notice and must not be defaced by.gone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.-Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice,Room 600, Eastern Columbia Building, 849South Broadway, Los Angeles, California 90014,Telephone 213-688-5200.625RICHARD D. TAPLITZ, Trial Examiner;This case wastried' at Los Angeles, California, on November 30, andDecember 1, 2, and 3,1970. The complaint, which issued onSeptember 25, 1970, as amended during the course of thetrial,allegesinsubstance thatWest Coast CasketCompany, Inc., herein called West Coast, violated Section8(a)(1) of the National Labor Relations Act, as amended,by threatening employeesforengaginginactivitiesprotected by the Act and violated Section 8(aX3) and (1) oftheAct by discharging 121 employees because of theirunion activities. In addition, the complaintalleges thatWest Coast and its agent, Mrs. Gladys Selvin, herein jointlycalled Respondent, violated Section 8(a)(5) and (1) of theAct by refusing to bargain in good faith with the CabinetMakers & Mil men Union Local 721, United Brotherhoodof Carpenters & Joiners of America, AFL-CIO (hereincalled the Carpenters), and Painters Local Union No. 1798,Brotherhood of Painters, Decorators and Paperhangers ofAmerica, AFL-CIO (herein called the Painters), hereinjointly called the Union. Respondent's answer admits manyof the factual allegations of the complaint, but denies anyviolation of the Act. The complaint was based on a chargeinCase 21-CA--8763 filed on September 3, 1969, andamended on September 30, 1969, by the Carpenters and acharge in Case 21-CA-8807 filed on September 26, 1969,by the same Charging Party. The charges were consolidatedupon issuance of complaint.All parties appeared at the hearing, were given fullopportunity to participate, to introduce relevant evidence,to examine and cross-examine witnesses,to argue orally,and to file briefs.Briefs,which ,have been -,carefullyconsidered, were filed on behalf of the General Counseland Respondent.Issues1.DidWest Coast discharge 12 of its employeesbecause of their activities on behalf of the Union andthereby violate Section 8(aX3) and (1) of the Act.2.Did Respondent violate Section 8(aX5) and#1) of theAct by failing to bargain in good faith with the Union.3.Did West Coast violate Section 8(a)(1) of the Act'oysending a telegram to a striking employee saying insubstance that the employee would lose all interest inherformer employment unless she reported for work.4.Was a strike engaged in by some of the employees ofWest Coast caused or prolonged by West Coast's unfairlabor practices.Upon the entire records of the case,andfrom myobservation of the witnesses and their demeanor, I makethe following:IThe original complaint listed 13 employees, but the name RoxanneLewis was deleted upon motion of the General Counsel.2Counsel for the General Counsel filed a motion to vorrect thetranscript of the record.Certain transcript corrections are duly noted. 626DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGSOF FACT1.TIMEBUSINESS OF WEST COASTWest Coast is a.corporation engaged in the business ofmanufacturing and selling burial caskets at its place, ofbusiness located at 1526 East Washington Boulevard,herein called the Washington Street plant,and 734 East17th Street,herein called the 17th Street plant,Los Angeles,California.West Coast annually sells and ships goodsvalued in excess of $50,000 directly to customers locatedoutside the State of California or to customers locatedwithin California each of whom in turn annually sells andshipsmaterials valued in excess o $50,000 directly tocustomers located outside the State of California.West Coast is an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe Carpenters and the Painters are labor organizationswithin the meaning of Section 2(5) of the Act.W. THE ALLEGED UNFAIR LABOR PRACTICESA.The Discharges1.The settingAs part of an organizing drive that the Carpenters andPaintersUnions were jointly conducting among theemployees of West Coast'during March 1969, a meetingwas held at the Painters union hall on March 26, 1969. Atthat meeting,the following employees of West Coast eithersigned or handed in signed cards authorizing the Carpen-ters to represent them:Marco Aguirre,Miguel Betancourt,JesusCisheroz,Roy Cooper,MiguelVilegas,RaulBetancourt,George Saiza,Regino Encisco,LeopoldinaHajaistron,Rodolfo Ramirez, Pedro Guarola, and AurelioMena. All of these employees,with the exception ofAguirre, Guarola, and Hajaistron,also signed cards at thatmeeting authorizing the , Painters to represent them.Hajaistroa mailed in her Painters card shortly after, Therecord does not disclose how many employees of WestCoast other than those listed above signed authorizationcards on behalf of the Union,but it was stipulated that theUnion did have additional cards. In April of 1969, five ofthe listed employees were discharged.In June, five morewere let go andby July2, 1969, all of them had been fired.The organizational driveculminated in a secret ballotelection on June 13, 1969, conducted under the supervisionof the Regional Director for Region 21 of the NationalLabor Relations Board. A majority of the employees votedfor the Union and theCarpenters and Painters werecertified on June 24,1969, as the joint bargaining agent ofthe West Coast employees in the following bargaining unit:All production and maintenance employees,includingsThese findings are based on the credited testimony of Guerro.Winklerdenied the substance of Guerro's testimony.Heaverred that he had beentold that Duenas kept going into the sewing room at the Washington Streetplant and telling employees that there was going to be a union shop andthat they better get in line;that Gene Shelton, foreman at,the 17th Streetplant,-told him that Duenas was going there and organizing during workinghours; and that he spoke to Guerro and told him to instruct Duenas topaint department employees and truckdriversemployed byWest Coast;excluding all office clerical employees,professional employees,guards and supervisors as definedin the Act.2.West Coast's animus towards the Uniona.TheDuenas incidentMartinWinkler,Jr., is the president of West Coast andthe executive who makes all, of the day-to-day operationaldecisions.PilarGuerro was for 5 years poor to aboutSeptember 15, 1969,a foreman for West Coast.He was incharge of the trimming room and through a forelady wasalso in charge of the sewing room.In the latter part of May1969,Winkler had a conversation with Guerro in thetrimming room.Winkler said that an'employee namedSalvador Duenas was causing trouble by going to the 17thStreet plant and organizing a union.Guerroreplied that aslong as°Duenas went on his own time there was nothing hecould do about it. About a week later, Winkler had anotherconversationwithGuerro at the same place.Winklerapproached Guerro and said, "Mr. Duenas is still insistingon going out to the 17th Street plant to organize- , , .,Ithink we have to let him go."Guerro replied that Duenaswas a good man and that he [Guerro]didn'tthink thatWinkler could let him go. Winkler said-that if IJuenaswanted to organize,he should work for the Union and,getpaid for it.Guerro replied, 'Ifyou'want to fire him youhaveto make a check for me; too, because I wouldn'tmalce thatmango." 3b.The statements by SelvinSoon after the Union began its organizational drive,Winkler retained Gladys Selvin as West Coast's laborrelations consultant.All of the Union's dealings with WestCoast were through Selvin.As is more fully set forth below,Selvinhad six meetings'withtheUnion after thecertification. All these meetings wereattended by a'reporterwho made a verbatim transcript of the proceedings. Thefirstof these meetings was on July 2, 1969,and wasattended by Selvin; Tony Bogdanowicz,business manager -and recording secretary of the Carpenters;George Warr-r'business representative of the Painters; and Pete'Ceremello, general representative of the Painters Ir`tional.Warren testified that at this meeting, during a t:of discussion in which Selvin mentioned that she felt tr E_union instigator wasWinkler's [the president of WestCoast] son-in-law,Selvin said that she intended eventuall''to get rid of the union instigators or troublemake`AccordingtoWarren,Selvin indicated that West Coast,-going to terminate those that were in the Union. Thothe transcript of that meeting discloses discussions abd,Winkler's son-in-law,there is no mention of such a threat -by Selvin. Ceremello corroborated Warren's testimony instop going into the sewing room and to do what was necessary if Duenascontinued.Guerro,who was foreman of the trinimingtoom, (Duenas was atrimmer)averred that Duenas was' a good worker and never organizedduring working hours. After observing both Winkler and ,Guerro on thewitness stand,IcreditGuerro over Winkler. In addition,Winkler'scredibility wasdamaged,by his testimony relating to the telegram incidentwhich is discussed,infra. WEST COAST CASKET CO., INC.627part by averring that Selvin criticized the son-in-law asbeing the instigatorof the trouble in the plant and that shesaidthat they knew who the troublemakers were and theywere goingto get rid of -them. Ceremello attempted toexplain the absence of such statementsfrom the transcriptof the meetingbyaverring that Selvin made the threatimmediatelyafter she had received a phone call. Onoccasionsthroughoutthe meetings, the parties did go "offthe record"whereSelvin sawfitand presumably thestatementsattributed to Selvin were not taken downbecause they occurred immediately after an "off therecord" phonecall. Neither Bogdanowicz or Selvin testifiedabout theallegedthreat to terminate the union employees,thoughthey both took-the stand. Though the testimony ofWarren andCeremello in this regard is uncontradicted bySelvin,I do not believe itiis worthy of credit. Warren'stestimonyrelates to the alleged threat. Ceremello goesfurther andquotesSelvin as saying she knew who the uniontroublemakers were: The transcript of the record is silent onthis issueand_ Bogdanowicz did not corroborate thetestimonyof the two other union officials.After observingand listeningto Selvin for 4 days during the trial and afterreading thetranscripts. of the fourmeetings,I am of theopinionthat the remarks attributed to=her would be so outof characterfor her as to be simply unbelievable. Whetheror not Selvinis capable of participating in serious unfairlabor practices,she does go through, the motions ofcomplyingwith the law. The transcript of the meetingsindicatesa knowledge of statutory language and asophisticationin labor relations matters which is whollyinconsistentwith the type ofstatementsattributed to her.She might be instrumentalin firing employees'because theyjoin aunion,but she would not tell three union officials thatthat is whatshe was goingto do. Selvin's testimony and thetranscripts themselvesindicatethat she is not always wellorganized and that her rambling soliloquiesare sometimesdifficultto follow. It may well be that Warren andCeremellomisunderstoodwhat she actually said; however,I can make no findingswith regard to union, animus orcompany knowledge of the employees' union activity basedon theirtestimonyaboutSelvin's remarks.3.The discharge of CooperRoy Cooper was an employee of West Coast from August6, 1956,untilApril 20, 1969, when he was discharged. Hewas a trimmer,who worked on the handles and upholsteryof the,caskets. In addition, he put glue on wood caskets sothat cloth-,could be applied and he placed the beds andpanels-insidethe caskets. He worked at the 17th Street plantunder the immediatesupervision of Ralph Dennis.4In the latterpart of March 1969, Cooper spoke to anotheremployeenamedRudyRamirez.Ramirez informedCooper that he had contacted the Painters Union and heasked Cooper whether he was interested. Cooper repliedthat he was and a meetingwas arranged with a unionrepresentativefor the following day after work behind thebuilding.The next day,' Cooper and five or six otheremployees.met George Warren,businessrepresentative ofthe Painters. Cooper told Warren that he thought theemployees would go for the Union. He-attended the unionmeeting at the Painters Hall on March 20, 1969, and signedcards for both the Painters and the Carpenters. He passedout six or-seven-cards at the 17th Street plant and gage oneto sewing room supervisor Pearl Meyers. After work,oneday, he also gave a card to his own supervisor, RalphDennis.Dennis took the card and said he didn't know thatthat was going on.On April 20, 1969, Dennis approached Cooper and toldhim that he (Cooper) was going to be laid-off. Cooper askedfor a reason and questioned whether it was his work, towhich Dennis replied that it was ,not his work and that hiswork was good. Cooper then said, "Well, is it because of theUnion?" and Dennis hunched his shoulders and replied,"Well, I guess that's it." 5Later that same day, Cooper asked, Winkler the reasonfor the discharge.Winkler replied that they had to startcutting. Cooper asked why he was being laid off when therehad been a recent hire of an employee named Higgins andWinkler replied that Higgins had experience as a foremanin the plant before. Cooper said that he,too,could do theduties of a foreman, and Winkler replied that he had tostart cutting somewhere.Winkler testified that Cooper was discharged becausework on cloth caskets was being eliminated and Cooperspent 90 percent of his time gluing caskets, for cloth coversand trimming the, cloth-covered caskets. He also averredthat whileWest Coast was gradually,reducing the clothcovering work, he gave Cooper other tasks, to do; that heasked Cooper whether. Cooper wanted to go to the otherplant, to which Cooper answered that he wasn't surebecause he didn't like the foreman there;-and that later theforeman at the Washington Street plant told him that hedidn't want Cooper because Cooper didn't attend to thejob. Though as is more fully set forth below, there was asubstantial change in the nature of the 17th Street plant'soperation, I do not credit Winkler's testimony'with regardto the offer of transfer to Cooper or - the -testimonyconcerning Cooper's attending to the job. Cooper had beenan employee for some 12-1/2 years, and, according to hisown supervisor, Dennis, he was a good worker. TheRespondent's answer and basic defense throughout the trialwas , that the employees named as discriminatees lost theirjobs because of a reorganization of West Coast's operationthat resulted in the elimination of jobs and less employebeing needed. Winkler's attempt in his testimony to showthat Cooper might have been transferred to the WashingtonStreet plant but for his own poor work appears to be a shiftin position which sheds' some doubt on Respondent'sdefense generally. It is noted that this was, not the onlYsuchshift. In a statement of position to Region 21 of the Boarddated July 27, 1969, Selvin wrote "No employees at the 17thStreet plant have been terminated by the Company. TheCompany is merely phasing out the operation and notreplacing those who quit voluntarily."On October 30,1970, Cooper visited the 17th Street plant4 The complaint alleges,the answer admits,and I find that Dennis wasdid not take the stand, and Cooper's testimony with regard to hisa supervisor within the meaning of Section 2(11) of the Act.conversation with Dennis was both believable and uncontradicied.5These findings are based on the credited testimony of Cooper.Dennis 628DECISIONSOF NATIONALLABOR RELATIONS BOARDand saw-employees doing the same workthat hehad beending before.hjs discharge.4,Thedischarge of RamirezRodoifoRamirez wasan employee of West Coast fromJanuary 10, 1962 until June 23, 1969. Listed on WestCoast's records as a spray man, he was a finisher who spentabout a day and a half a week repairing metal caskets andthe balance of the week working on wood caskets.Winklertestified that Ramirez was an assistant foreman who hadnever been downgraded from that position. Ramirezcontradicted Winkler's testimony and averred that at onetime he had been assistant foreman but that some 2 or 3years prior to his discharge, Winkler stopped giving him abonus check and told him that he had no moreresponsibilities.West Coast's records listed Ramirez as arank-and-file employee and Ramirez voted without chal-lenge at the Board-conducted election. I credit Ramirezand find that he was an employee within the meaning of theAct at the time of his discharge. Ramirez worked at the 17thStreet plant under the immediate supervision of, GeneShelton sRamirezwas at the union meeting on March 20, 1969,and signed cards for both the Painters and the Carpenters.In addition, he passed out union authorization cards at the17th Street plant on two occasions. On about May 15, 1969,he had a conversation with Winkler in Shelton's presence.Winkler said that Don [last name unknown], an employeeof another casket company who had been making deliveriesofmetal shells to the 17th Street plant, had accusedRamirez of threatening him to keep him from makingdeliveries.Ramirez denied that he had made any threats.Winkler told: him that if he threatened anyone, he would bedischarged.Winkler then asked Ramirez who paid hiswages. Ramirez repliedthat the Company did and that heworked from 7:30 in the morning until 4 o'clock. Winklerreplied, "Well, if you want to be a union organizer, whydon't youilet those bums payyour- wages?" 7At the Board-conducted election on June 13, 1969,Ramirez and Salvador Duenas were the union, observers.Ten days later on June 23, 1969, Ramirez was discharged.On that day, Ramirez asked, Foreman Shelton why he wasdischarged and Shelton replied that they were cuttingdowzi.The employees went out on strike on September 15, 1969.Ramirez participated in the picketing. On one occasionwhile Ramirez and employee Aurelio Mena were on thepicket, line,Winkler passed by the 17th., Street plant andsaid, "What are you boys doing out here? Why don't you goin to work? The doors are open." Ramirez answered thatthey were fired and Winkler replied, "Well, there was areason for it " In another conversation on, the picket line,Winkler asked the pickets to come in where it was warmand comfortable 8 Ramirez and Aurelio Mena, while on thea The complaint alleges, the answer Admits, and I find that Shelton wasA supervisor within the meaning of Section 2(11) of the Act.,7Winkler testified with regard to the Don [last name unknown]matterbut did not mention his remark about the Union paying Ramirez' wages.These findings are based on the credited testimony of Ramirez.a T'hese findings are based on the credited testimony of Ramirez.Winkler acknowledgedthat he asked pickets to come in where it waswarm,but denied he asked them to come back to work.Ramirez crediblepicketline,also spoketo SupervisorShelton.Ramirezasked Shelton how itwas goingand Shelton.replied that itwas "lousyas, ever and worse,",and thatthere was too muckwork.Ramirez said, "If there was somuch work, why werewe laidoff," and Sheltonreplied, "Well, you know it, .Iknow it, weall know it, but proving it try to prove it." 9Winkler testified thatRamirez wasdischarged solelybecause the gradual phaseout thatWest Coast wasundertaking eliminatedthe need fprhis services.5.The discharge of Aurelio MenaMena was anemployee of West Coast from'March 26,1951, until July 2,1969. Listed on the"Companyrecords as apolisher, he was a spray painter who worked ' or[ metal andwoodcaskets atthe 17th Street plant.Mena attended the 'March 20, 1969,meeting and signedcards for both the Carpenters and the Painters. =Shortlyafter June ' 23, 1969, he met Ramirez on the street, andRamirez asked him to tell the other workers that there wasgoingto be aunion meetingon the following Thursday.. lietold the other workers and went to the meeting. Some 4 or-5days later, on July 2, 1969, he was discharged.'On that day,his supervisor, Gene Shelton, told him-that he wassorrybutthere was nothing` he could do. The following day, Menaspoke toShelton againand asked him why he was beinglaid off.When Sheltonsaidthat the place was going to bemoved and changed, and there would be things cut-out,Mena' said, "Well, probably because my union activity.."Shelton replied, "I don't know. Probably." toAs noted above, when Shelton was talkingto Ramirezand Mena on the picket line, Ramirez asked why they werelaid off, as therewas alot of work and Shelton -replied,"Well, you know it, I know it, we'ill know it, put provingit-try to prove it."On June 11, 1970, Mena was rehired by West' Coast forthe same job as spray painter.6.West Coast's defense to the dischargeallegationsWest Coast was both a jobber and manufacturer of metaland wooden caskets which it sold primarily to funeraldirectors.Some' of the caskets were purchased completefrom other manufacturers. In addition,,West Coastpurchasedmetalcasketshells anddid the necessary work tocomplete them. Wooden caskets were manufactured fromscratch and were either polished or covered with cloth. Thesteps in productionwere as follows':metal shells would bepurchased or wooden shells built,finisherswould finish theoutside of the shells by sanding; painting, polishing,lacquering or whatever else was appropriate, the interiorwork such as the installation of the pillows and satin o'theinsideof the casket would be done", and finally thehardware would be attached to the outside. Some of thesetestimony was corroboratedin substantialpart by AurelioMena,who wasalso present on the picket line.ItThesefindingsarebased on the creditedand uncontradictedtestimony''of Ramirez.Shelton' did nottake the stand.Though Mena'stestimonywas less completethan thatof Ramirez; the twowitnesses did insubstancecorroborate each other.10These findings are based on the uncontradictedWand 'credibletestimony of Mena. WEST COAST CASKET CO.,INC.629functions were performed at both the Washington Streetand 17th Street plants., The 17th Street plant was used forfinishing metal caskets, polishing wooden caskets, and clothwork. -In 'the beginning of 1969, West Coast employedapproximately 92 -employees, some 34 to 40 of whomworked at-,, the 17th Street plant. By the beginning ofDecember 1970, the employee complement had beenreduced to approximately 52,or 54 of whom some 5 or 7were still working mat the 17th Street plant.In 1964, or 1965, the 17th Street plant was condemned bythe building and safety department of the City of LosAngeles and West Coast was given notice that it was to betorn down. The 17th Street plant had been operated byWest Coastsinceabout 1940. After receiving the notice,West Coast sold the building to the city but remained inpossession as a month-to-month tenant.BecauseWestCoast expected to be given extensions of the time to vacate,it took no definitive action for several years, but in 1968Winkler began thinking about whether to get new space orto reduce production.Winkler credibly testified thatbecauseof, lack of `capital in the tight money market hedecided in 1968 not to build new premises but instead todiscontinuesome of the items betng produced and todevelop a source from which' West Coast could buy thetypes of caskets it would no longer be making. Winklerdecided to eliminate polished wood caskets and to move thecloth covering work from the 17th Street to the WashingtonStreet plant. An'orderly phaseout of the work at the 17thStreet building was begun with the intention of using uphardware and parts that were in stock. It had been WestCoast's- practice to buy a large number of metal casketshells unpainted, butWest Coast began to 'purchase theshells either painted' or the metal caskets completed." ByDecember 1970, 80 percent of the metal 'caskets werepainted when 'purchased. In the past, almost all the shellswere unpainted. In addition, West Coast found sources ofsupply to purchase- more completed, caskets. Thesesuppliers were outside manufacturers in which West Coastdid not have any investment. The end result was that whileWest Coast had produced about 200 polished wood casketsa month prior to the condemnation of the building, in 1970,only 35 or 40 were produced a month., Even though WestCoast's business operation changed, it kept doing businesswith approximately the same number of customers and thesale of caskets was about the same in the beginning of 1969and the endof 1970. The difference was that West Coastpurchased much more merchandise from the outside. Thedecision to change the operation was made in the fall of1968 and West Coast contemplated that it would take 2years,to, completely get out of the building. In August,1969,West Coast received the final decision that the 17th Streetplant had to be vacated by the end of that year. Prior to thattime,West Coast had sought another extension. Winklertestified that the phaseout had reached a point where hewas ready to start laying off people at the beginning of1969. The date these layoffs began is important because theunion activity did not , begin until, March of that, year.General Counsel placed in evidence company recordsindicating the dates of termination of employees butthoserecords only show terminations between April I', andOctober 31, 1969. In the absence of any conflictingevidence, I credit Winkler's version of the above incidentsas set up above. --The gravamen of West Coast's defense is that all thepeople named as discriminatees inthe amended complaintwere discharged because therewas nowork for them due tothe phasing out at the 17th Street plant. Winkler decidedwho was to be layed off in the phasing out process afterconsultationwith lower level supervision.West, CoastthroughWinkler further contends that employees werehired back from layoff status when they were neededwithout regard to union considerations. Two of the allegeddiscriminatees who were rehired were Raul Betancourt andAurelio Mena.The General Counsel points to the fact that three of thealleged discriminatees, Raul Betancourt, Leopoldina` Ha-jaistron, and GeorgeSaiza,were employed at the Washing-ton Street plant at the time of their discharges,,and arguesthatWest Coast's defense that the discharges were' causedby a phasing out of the 17th Street plant, does not hivesubstance. This argumentloses someof its force because, ashas already been noted, some of the job functions wereperformed in both the 17th Street and Washington Streetplants. It is to be expected that any serious disruption of the17th Street plant would also have had an impact on theWashington Street plant. As the total number of personsemployed kept dropping, it,1s understandable that WestCoast would look to its entire operation to see where cutscould best be effectuated.The General Counsel also points to the fact that long-term seniority employeeswere discharged and 'thatthereafter nine new employees were hired in the same jobclassifications as some of the dischargees.12 The businessrecords of West Coast elicited by the General Counsel shownew hires between June 1, 1969, and October 31, 1969.During that period, nine employees were hired, includingthree sanders, three trimmers, a cabinet man, a spray man,and a driver.13 However, only one of these new employees,11Winkler's testimonyabout reduction in work at the 17th Street plantwas corroborated by Roy Cooper, who testified during 1969 production ofclout-covered caskets and the 17th Street plant was substantially reducedand thatshortly, before April 20, 1969, all cloth-covered caskets werediscontinuedin the 17th Street plant.12The dates of hue anddischarge,and the job classifications of thealleged discnmtnateesare listed in Appendix C attached hereto.13 SeeAppendix C.14 A twenty-north name,Pilar Guerro, is listed asa trimmer,but Guerrowas a supervisor. 630DECISIONSOF NATIONAL LABOR RELATIONS BOARDJose Acevado,remained as a long-term employee and alsohe was the only new hire who was,employed prior toSeptember 15, 1969,the date of the strike.There is noindication on the record whether the new employees wereput to workin the 17thStreet or the Washington Streetplant,and there is also no evidence as to the number ofstrikers or,the need of West Coast to find replacements tocontinue its operation even at the phased down level.The West Coast records putin evidenceby the GeneralCounsel show.terminations betweenApril1,1969, andOctober 31,1969.Twenty-eight employee terminations arelisted during that period.14 Theterm "termination" as usedby West Coast included cessation of employment of anemployee for any reason.Sixteen of those employees wereterminated on or beforeJuly 2,1969,the last date -ofdischarge of the employees named in the complaint.Though the 12 employees named in the complaint all signedunion authorization cards,there is no evidence in therecord whether all or any of these other employees whowere terminated also signed.15B.Legal Analysis and Conclusions as to theDischarges1.CooperWest Coast had a virulent animosity toward the Unionand toward people who engaged in union activity. This wasestablishednot only by remarks that West Coast'spresident,Winkler, made to employee Ramirez, to the effectthat it was West Coast who paid his wages and that if hewanted to be a union organizer, he should "let those bumspay your wages," but by Winkler's statement to ForemanGuerro that employee Duenas was engaging in unionactivities and that "I think we have to let him go." Guerroprotected Duenasby tellingWinkler that Winkler wouldhave to fire him also if Duenas was discharged, and' Duenasis not alleged in the complaint as a discriminatee. However,the incident indicates the depth of Winkler's animositytoward the Union.Cooper was active on behalf of the Union. He attended ameeting on March 20, 1969, and signed cards for bothunions. In addition he passed out six or seven authorizationcards at the 17th Street plant. West Coast had knowledgethat Cooper was soliciting for the Union because he gave anauthorization card to Sewing Room Supervisor Meyers andto his own supervisor, Ralph Dennis.'6 On April 20, 1969,less than a month after West Coast learned that he hadbeen handing out union authorization cards, Cooper wasdischarged without prior notice after 12-1/2 years ofemployment. Cooper was, according to his own supervisor,Dennis, a good worker. On the day of his discharge, Cooperasked Dennis whether the discharge was because of -theUnion and Dennis hunched his shoulders and replied,"Well, I guess that's it." From the context in which that15As noted,itwas stipulated that some employees other than thoselisted in the complaint did sign union authorization cards.16The knowledge of a supervisor as to the union activities of anremark was made, I am convinced, that the word- !'guess"indicated a rather sheepish and reluctant-admission ratherthan any real doubt as to the reason for the discharge. It isnoted that Winkler admitted that he conferred: with thesupervisorsbefore going through with, the, `discharges.Dennis' statement to Cooper was an acknowledgement thatCooper was being let go because of the Union.-As indicated above, West Coast harbored a virulentanimosity against the Union and the union activity of itsemployees; Cooper was openly active on ^ behalf' of theUnion;West Coast had knowledge of` Cooper's,' unionactivities; less than a month after such knowledge Cooperwas discharged without prior notice after 12-1/2 yearsemployment; and the statements of Supervisor- Dennis toCooper established a causal connection between the unionactivities and the discharge. In the face of this forcefulprima faciecase of the General Counsel, the Respondent'sdefense is unconvincing. Though some of Cooper's workwas the gluing of wooden caskets that were to be' clothfinished, he was, trimmer and he also worked on handlesand upholsteries for the caskets and on interior work suchas the putting in of the beds andpanels. Though the cloth-covered casket work was being phased out of ' the ",,17thStreet plant, Cooper was not. limited to that work,and,according toWinkler's, own testimony, there was workavailable that Cooper could have done in the WashingtonStreet plant.West Coast's defense with regard to Cooper'sdischarge originally was that there were no discharges butthat voluntary quits were not being replaced because of thephasing out of the 17th Street plant. This defense shifted toan argument that the dischargees were let,go because-of alack of work due to the phaseout. The discredited defensefinally, relied on byWinkler in his testimony was, thatCooper was solicited to work at the Washington Streetplant but, because of, Cooper's hesitancy, or -the pooropinion of Cooper by a foreman at the Washington Streetplant, Cooper was not transferred.I find that a preponderance of the evidence establishesthatCooper was discharged because of his activities onbehalf of the Union in violation of Section 8(a)(3) and (1) ofthe Act.2. 'RamirezThe facts indicating West Coast's hostility toward theUnion discussed in connection with the discharge ofCooper,,must also be considered as a background againstwhich the other, discharges must be viewed. Ramirezattended theMarch 20, 1969,' meeting, signed-cards onbehalf of the Union, and distributed union authorizationemployee can be,and under the facts of this case is, imputed to theCompany.TexasAluminumCo. v. N.L.RB.,435 F.2d 917 (C.A. 5,December 16, 1970),enforcing 181 NLRB No. 15. WEST COAST CASKET CO., INC.631cards atthe 17th Streetplant.By May 15,1969,West Coastknew,that he was an active union supporter.On that day,Winkler spoke to him about some of his prounion activitiesand told him that if he wanted to be a union organizer, heshould"let those bums" pay his wages.Ramirez continuedwith his visible union activityby being a unionobserver atthe June 13,`1969,Board-conducted election.Ten dayslater, he was dischargedby West Coastwithout notice after7-1/2 years employment.Sometime after the discharge,Ramirez and Aurelio Mena,who were on the-picket line,spoke to Supervisor Shelton,who complained that therewas. too much swork to do.When Ramirez askedwhy theywere laid - off if there was so much work,Shelton replied,"Well, you know it, I know it,we all know it, but provingit-try toproveit."Under thecircumstances in whichSheltonmade that remark,it could mean nothing otherthan thatRamirez and Mena were laid off because of theirunionactivity.Such a remark was completely inconsistentwith the assertion madebyWest Coastthat thosedischarges were based solely on lawful,economic reasons.As- already indicated,West Coast's animosity toward theUnion was extreme; -Ramirez was active on behalf of theUnion;West Coasthad knowledgeof that activity;Ramirez was discharged a little over a month after WestCoast indicated that it had knowledgeof that activity andonly 10 days-after,Ramirez manifested his continuedsupport of the Unionby appearingas a union observer atthe election.In addition, Supervisor Shelton's remarks toRamirez and Mena on the picket line were an acknowledge-ment that their discharges were causally connectedto theirunion activity.West Coast'sdefense is that Ramirez was dischargedbecause the phaseout and resulting reduction in force at the17thStreet plant eliminated the need for his services.However,Ramirez was an employeeof 7-1/2' yearsstanding and he worked on both wooden and metal casketsas a finisher.West Coast did not establish that there was noneed for his services at the Washington Street plant whereat least some of the 17th Street plant work was transferred.Even assuming,however, that one of the reasons Ramirezwas selected to be discharged was the reduction in forceincident to thephaseout of the 17thStreet plant, I amconvinced that a substantial motivating reason forhis beingselected was also- his protected union activities. Where, ashere, a substantialmotivating reason for discharge isunlawful,the fact that other reasons for the discharge maybe present does not prevent the discharge from being aviolation of theAct. As theCourt saidinNLRB. v. WhitinMachineWorks,204 F.2d 883(C.A. 1,, 1953)In order to supply a basis for inferring discrimination, itis necessary to show that one reason for the discharge isthat the employeewas engagingin protected activity. Itneed not be the only reason but it is sufficient if it is asubstantial or motivating reason, despite the fact thatother reasons may exist 14I find thatRamirez wasdischargedbecause of his unionactivity in violationof Section 8(a)(3) and(1) of the Act.3.MenaAurelio Mena attended the March 20, 1969, meeting andsigned cards for the Union. In addition, near the end ofJune 1969, he told other employees about a meeting whichthe Union was going to hold and he attended that meeting.About 4 or 5 days later, on July 2,1969, he was dischargedwithout priornotice after being an employee for some 18years. The day following the discharge, when Mena askedShelton whether the discharge was motivated by his unionactivity, Shelton replied, `-`I 'don't know. Probably." Asalready mentioned in the discussion of Ramirez'discharge,Supervisor Shelton explained to Mena and Ramirez whythey were laid off when there was a lot of work by saying,"Well, you know it, I know it, we'all know it, but provingit try to prove it "Shelton's remark to Mena to the effect that he didn'tknow but that probably the discharge was motivated by theunion activity must be considered in the light of Shelton'ssubsequent remark to Mena and Ramirez that they allknew the real reason for the discharge but "try to prove it."In the total context in which these two statements weremade, I am convinced that they both constituted admis-sions by Shelton that Mena, was discharged for his unionactivity.No other reasonable inference can be drawn fromShelton's remarks. Though there is no evidence that WestCoast had knowledge of Mena's union activities other thanShelton's remarks toMena the day after the discharge,those admissions do establish that somehow or other WestCoast did obtain such knowledge.West Coast was extremely hostile toward the Union;Mena engaged in union activities; as indicated by Shelton'spostdischarge remarks to Mena, West Coast knew of thoseunion activities; and 4 or 5 days after Mena notifiedemployees about a union meeting he was dischargedwithout notice after 18 years of employment. In addition,Supervisor Shelton's remarks toMena constituted anacknowledgement thatMena's discharge was causallyconnected to his union activities.For the reasons set forth in connection with the dischargeof Ramirez, I find that even if one of the reasons for Mena'sdischargewas the reduction in force required by thephasing out of the 17th Street plant, a substantialmotivating factor in picking Mena for that discharge wasMena's protected union activities.'8I find that Mena was discharged because of his unionactivity in violation of Section 8(a)(3) and (1) of the Act.4.Theother alleged discriminateesWith regard to Cooper,Ramirez, and Mena, the evidenceestablishes gross antiunionhostility onthe part of West17 See alsoSutherlandLumber Company, Inc.,176 NLRB No. 143;N.L.R.B.v.LexingtonChairCompany,361 F.2d 283 (C.A. 4, 1966);N.L.Jt B. v. SymonsManufacturingCa,328 F.2d 835 (C.A. 7, 1964).asWest Coast's defense that there was no work available for Mena issomewhat put in doubtby the factthatMena was rehired on June 11,1970, for the same job as spray painter that he had formerly done. 632DECISIONSOF NATIONALLABOR RELATIONS BOARDCoast; activities on behalf, of the Union by those -threeindividuals that went well beyond the attending of -meetingsand signingof cards; knowledge by West Coast of theunion activitiesof those employees; and remarks made bysupervisorsthat established a causal connection betweenthe protected activities and the discharges. The situationwithregard to the other nine discriminatees named in thecomplaint,herein called the other nine, was quite different.All 12 of the alleged discriminatees were -similar in that allmustbe, considered in the light of the sameunion animusdemonstratedby, West Coast; each of them did attend theMarch 20,. 1969,, meeting and signed upon cards; and eachwas firedsometimebetween April 16 and July 2, 1969.However,only on behalf of Cooper, Ramirez, and Menawas there credible evidence on which a finding could bebased.thatWest Coast had knowledge of the union activityand that there was a causal connection between the unionactivity and the discharges.19The Board has held "Unquestionably, knowledge by theRespondentsof the dischargees' union activity is aprerequisiteto a finding that the discharges were made forthat reason, -and the General Counsel has the burden ofproving this knowledge beyond mere suspicionor surmise.Mook Weiss Meat"Packing Company,160 NLRB 546. SeealsoKayser-Roth Hosiery--Co., Inc,,166NLRB 372. There isno direct 'evidence in the record to establish that WestCoast had knowledge that the other nine had engaged inunionactivities of any, kind. The question presented iswhether there is any evidence upon whichan inference ofknowledgecan be based. Knowledge cannot be inferredsimply 'from the fact that' West Coastwas a small plant withbetween -92 and 52 employees. Though the size of a plant isconsidered in determining whether it would have beenlikely that an employer would know who was active in theunion, that is only one of'the factors.Wiese Plow WeldingCo.,Inc.,123NLRB 616. InHadleyManufacturingCorporation,108NLRB 1641, 1650, the Board said"However, the mere fact that Respondent's plant is of asmall size,does not permit a finding that Respondent hadknowledge of the union activities of specific employees,absent supporting, evidence that the union activities werecarried on in such a manner, or attimesthat in the normalcourse ofevents, Respondent must have noticed them." SeealsoRalstonPurinaCompany,166NLRB566;,M S.Plastics of Ohio,181 NLRB No. 104. Thus inSaxon PaintStores, Inc.,160 NLRB 1757, the Board refused to find thatan employerin a storewith, 70 employees had knowledge ofthe unionactivities of its employees where there was nounion activity at the store "which could be'inferred to havecome to the attention of Respondent ... and the activityaway from the store area was not shown to be known byRespondent ... "None of the circumstances in this case make it likely thatWest Coast had observed the union activity of the othernine.There was no evidence of any such activity at or neartheWest Coast plants, nor was there any evidence ofactivity other than that which occurred at the unionmeeting hallon March 20, 1969, and the signing of cards.None of the credited evidence indicated statements oractions by supervisors from which an inference could bedrawn that the union activities of the other nine ,wereknown to West Coast. The evidence does not establish-thatthe phaseout of the 17th Streetwplant was motivated by theunion activity. Only 12 discriminatees are alleged ,in thecomplaint, while 28 employees are listed as,, having beenterminated between April 1 and October 31, 1969.Ihave found that Cooper, Ramirez, and Mena weredischarged in violation of the -Act, but as to the=other ninediscriminatees alleged in the complaint, I cannot find=anybasis in'the record-for distinguishing them-from the-manyother employees who were terminated due, to the,reductionin force stemming from the phaseout of, the 17th Streetplant.All of those nine did attend the union meeting andsigned union authorization cards, but there is no evidenceas to how many other employees also-engaged in, similarunion conduct. If it could be shown that a ,disproportionatenumber, of union adherents were discharged, it could,beseriously argued that a basis existed for inferring-that thedischarges were causally connected to the union-activity.Though it was agreed that the 12 alleged discriminateeswere not the only ones who signed union authorizationcards, it cannot be ascertained from the record- whetheralmost all the employees signed for the Union or whetheronly a few other than the 12 alleged discriminatees did. It isreasonable to assume that a substantial , number ofemployees were union adherents-`as a majority of themvoted for the Union at the election on , June -13, 1969. Inshort, I can find no bases for imputing-knowledge, of theunion activities of the other nine to West Coast-nor can' Ifind facts upon which. to base a conclusion that the unionactivity of the other nine was causally connected to theirdischarges.I find that the General Counsel has not established by apreponderance of the evidence`tliat Marco Aguirre, MiguelBetancourt, Jesus Cisheroz, Miguel 'Vilegas, , Raul Betan-court,George Saiza, Regino'Encisco, Leopoldina' Hajais-tron, or Pedro Guarola, were discharged in` violation ofSection 8(a)(3) or (1) of the Act.C.The Refusal ToBargain1.The July 2 and 10 meetingsThe election was held on June 13 and the Union wascertified as the bargaining agent of West Coast employeeson June 24, 1969. On June 25, 1969, Selvin received awritten request to bargain from the Union. Selvin was WestCoast's agent for the purpose of engaging in-, collectivebargaining with the Unions.20 In his testimony'West CoastPresident Winkler acknowledged that when he hired her hetold her to do whatever was required and gave her fullbargaining authority. Tony Bogdanowicz, the businessmanager and recording secretary , of the Carpenters,followed up the demand letter by calling Selvin on thetelephone and arranging for a meeting on July 2, 1969, atSelvin'soffice.' Bogdanowicz had requested that themeeting be held at the Carpenter's office but Selvin toldhim that she would not meet at the union hall. In her18 It isalso noted that only with those three was there evidence of unionand the signing of cards.-activitythat wentbeyond theattendanceat the March 20, 1969,meeting20Thisis alleged in the complaint and admitted in the answer. WEST COAST CASKET CO., INC.633testimony, she acknowledged that she never meets at aunionhall.The meeting on July 2, 1969, was held at Selvin's officeand was attended by Selvin,Bogdanowicz,George Warren,business representative of the Painters,and Peter J.Ceremello,general representative of the Painters Interna-tional.A verbatim record of the meeting was taken by areporter hired by Selvin. She acknowledged that she waslabor relations consultant for a large number of employers,includingWest Coast,, and that in the course of hernegotiations she invariably makes'arrangements to have areporter present. Selvin's office and her living quarters areboth in the same apartment.The apartment consists of sixroomsof which two were used as her office. These two hadeach been subdivided so that there-were four office rooms.All of the bargaining took place in one of these office roomsand whentheUniondesiredto holda caucus, the livingroom was used. The office in which bargaining wasconducted measured approximately10 by14 feet and wasarranged in such a manner`thatiifone person wanted toleave the room another one-sitting near the door wouldsometimeshave to get up. The union negotiators had no'place to puttheir papers other than the floor. Particularly atlatermeetings when a mediator was present;the meetingroom was very crowded. At this and other meetings, unionrepresentatives objected to meeting at Selvin's apartmentshe would meet.21 Near the beginning of the meeting,Selvin gave Bogdanowicz the, list of the names, classifica-tions,and present rates of pay of the ;employees in thebargainingunit which the Union had requested in theirletter of June 25, 1969, Bogdanowicz-replied that he wasgoinginto the plant the following week to review theclassificationsand Selvin replied, that he was not going tobe allowed into the plant. She said any information hewanted would have to come from her because West Coastwas, paying hez to, be the contact between it and the Unionand .that if he insisted on going in to the West Coast plant,the police would be called to remove him. Selvin added thatshe was the Employer's sole representative, and that "Idon't take their cases unlessI have that authority. Thereason I don't is becauseemployers don't know anythingabout this problem." She then added that she was the onlyperson the Union would ever see. At another point in themeeting;Selvin told-Bogdanowicz that the union represent-ativeswere not going to be allowed into the plant until theyhad a contract and even then they would negotiate `whenand wherein the plant the union representatives could go.Therewas some discussion - about the change inoperations inWest Coast's plants and Selvin offered tomake certain changes on the, classification list Bogdanow-21-Bogdanowicz credibly testifiedthat hetold Selvin on a number ofoccasions that the apartment was not acceptable for negotiations and thathe asked her` tomeetat other sites but that she always replied that if theycouldn'tmeet at her apartment,therewould be no meeting.Selvinacknowledged that she told the Union that she would not meet at theunion hall but she denied saying that'-shewould not meet at any placeexcept her own office.Ido not credit the denial.According to thetranscriptof the July2 meeting,Warren asked Selvin,"Mrs. Selvin, I askfor my own clarification, so that I understand you, what you are stating isyou do all your negotiating at this address and no place else? This is yourstatement to us at this time?'To which Selvin replied, "Yes. This is mystatement."The transcript of a meeting on July 10,1969,shows thaticz then gave Selvin an outline of the Union's proposals.The meeting was adjourned until 2 o'clock July 10, 1%9.The July 10,1969,meeting was also held at Selvin'soffice.Selvin,Bogdanowicz,and Ceremello were,present.Again, as in all these meetings,a verbatim transcript wastaken by a reporter.Bogdanowicz gave Selvin an industrycontract as a basis for starting negotiations.Theydiscussedthe provisions of that contract in very general terms.Selvinexplained that West Coast-was not in favor of compulsoryunion membership and that she believed such membershipto be harmful to an employer in that it deprived him of thelabor of people who didn't want to belong to a union. Afterlooking at the union proposals,.Selvin'objected to theintroductory clause which read "Whereas the parties haveentered into this agreement in mutual good faith, eachproposes to live up to the spirit as well as the letter of thisAgreement."She said she didn't like such language. WhenBogdanowicz pointed out that it involved'mutual respect,Selvin answered that that was nothing they even had tobargain about because it was not a condition of employ..ment. Selvin then objected to the opening paragraph of theUnion's proposal which read"This:Agreement is avoluntary Agreement... 'sayinggthat it wasn't a voluntaryagreement because the employees required West Coast tobargainwhen they voted for the-Union.Selvin thenobjected to the Union's proposed recognition clause whichprovided for recognition within the jurisdiction of the LosAngelesCountyDistrict Council,of Carpenters.'She saidshe would prefer to use her own language.As to Bogdanowicz'proposal for union security,SelvinScounterproposed that membership in the Union would notbe a condition of employment For, the Union's proposedretirement plan, Selvin pointed out `that West Coast wasalready requiredby law to payemployees' retirement, thatis, social security.After,discussing the changeover of West Coast's opera-tion,Selvin said that she needed-time to study the Union'sproposals.Bogdanowicz asked for a'meeting thefollowingweek,and she replied that she was not available until July22, and that it would take her that long to see the Companyin any event.Bogdanowicz asked for the next meeting to bein his office and she replied that she had good reason fornot going away from the office.Selvin said that she wouldtake the proposals totheCompany and give counterpropo-sals at the next meeting.They agreed to meet again at 9 a.m.on July 22, 1969.Bogdanowicz said they had to settle thequestion of the layoffs and Selvin replied that the, layoffswere caused by the putting together of the two plants.Bogdanowicz said that the reason for the layoffs was theconcerted union activity but Selvin denied it.-Bogdanowicz asked for the next meeting to be at his office to which shereplied that she had a good reason for not going any place else. Thetranscript of the meeting on September 2x, 1969,shows that James Floresof the Los Angeles District- Council of Carpenters,who' was present toassist theCarpenters in negotiations,toldSelvin that the place fornegotiations was not acceptable and suggested the commissioner's office(FederalMediation and Conciliation Service) as a neutral place. Shereplied she had a disability and that this wa&,her office and where shebargained. This same theme was repeated at the October 16, 1969,meeting,where she answered Flores' request to bargain at a different place with thecomment, "If you want`to bargain with me you have to make the exceptionfor me...." and then referred to a doctor's certificate. 634DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The events leading to the strikeBy letter dated September 6, 1969,Selvin confirmed theconversation of the previous day and told Bogdanowiczthat she was unable to meet at the time-and place suggestedin his letter. The letter then went on to say "In themeantime,Ihave received another charge against thecompany, which they have mailed to me for'my attention. Iwill have to give this my attention prior to any furthermeetings with you."-The unionmeeting washeld at thePaintersHall onSeptember 10, 1969, with about 30 West Coast employeespresent. Bogdanowicz gave them a progressreport in whichhe described what had happened at the first two meetingsand his conversations with Selvin. After hearing that Selvinwas planning an ,Alaskan vacation, one of the employeessuggested that, a strike be called the following morning.Bogdanowicz asked them to hold off until `he had anopportunity to review the situation and possibly consultwithWinkler. A strike vote was taken and it was decidedthat a strike would take place the, following Monday,September 15, 1969,if a negative answer was received from-the Employer.Also on September, 12, 1969, the attorneys for theCarpenters wrote .a letter to Selvin, in which the priordealings werereviewed- With-reference-to, Selvin's letter ofSeptember 6, this'letter, stated that her position that shewould not meet until- she gave attention to the unfair laborpractice charges filed against West Coast was unacceptableand constituted a refusal to bargain in good faith. Inaddition, the letter stated,that she- was not bargaining ingood faith- by refusing to, meet-"with the Union and, byinsisting that all meetings be held in her office. Selvin'wasadvised that the' employees intended to - protestWestCoast's unfair labor practices by taking appropriate action,and that the Unionwas willingto meet, with her at amutually convenient time and place on 24h6urs' notice: - 'Also on September 12, Bogdanowicz went to 'the 17thStreet plant and spoke to Winkler, telling him that therewas a critical situation at the- plant of which he might nothave been aware. Bogdanowicz also told him that-there hadbeen no progress during negotiations and thathe should sitdown and review the union proposals and set up furthermeetings to settle the unrestamong the employees. Winklerreplied that his counsel' was well'-informed on thoseprocedures and he felt that' she was going in the rightdirection.WhenBogdanowiczpointed out'that she wasgoing on vacation and the people were becoming restless,he replied that he was going to leave it up to his laborrelationsconsultant.24After leaving the plant,,Bogdanowicz tried unsuccessfullyto contact Selvin on several occasions.Each time,he-left amessage which was not answered. Pursuant to 'the' strikevote on September 10, the employees went out on strike onSeptember 15, 1969.Winkler testified that he never had'a meeting with Bogdanowicz,then hewent on to say that Bogdanowicz cameinto the plant one day and askedhim, to discharge-Selvin without-giving any reasons. He averred thatBogdanowicz told'bim, "You do that andthere will be;na problem,"but, hedidn't know what Bogdanowicz'problem was and he didn't inquire. I donot credit Winkler.At 4:15 p.m. on July 21, 1969,Selvin called Bogdanowiczand canceled the meeting that she had scheduled for 9 a.m.the following morning.She told him that she had to be at aboard hearing in Long Beach,California,the followingmorning.In a pretrial affidavit,Selvin averred that shecanceled the meeting because she had to help another clientprepare for its election on the following day. He asked herwhy she hadn't let him know earlier and she replied that hehad been late for the first two meetings.Selvin said therewas no possible way she could make the meeting the nextday because she had to go to Long Beach and because shehad several other clients she had to see in the interim beforeanother meeting could be arranged.Selvin also said she wasgoing on an Alaskan vacation for 2 weeks startingJuly 27,from which she would return on August 10, 1969.He askedfor a meeting with her on August 11, and she replied thatshe would call when she got back and arrange for anothermeeting.Bogdanowicz did not receive any can, from Selvin inAugust,even though he called her-five or six times and leftmessageswith,her answering service 22 , Though shereturned from her,Alaskan vacation on August 14, 1969,Bogdanowicz was unable to contact herW^nntil September 2,1969.When he finally reached her on the phone on thatdate,he suggested that when they did meet it should be at aplace,other than her office, and he suggested one of theunion halls.She replied that she couldn'tmeet at any placeother,than her office because of her incapacity to moveabout.Bogdanowicz told her that the employees Weregetting restless about the fact that there wasn't any'progressand that he wanted,to give'the employees a report at aunion meeting which was scheduled for September 10. Shereplied thatshe wasn't concerned about a progress report tothe union people and that West Coast was moving along inits business and had plenty of people.Bogdanowicz repliedthat the people were getting concerned' about the layoffsand what was going to happen:He said that he would sendher a letter setting up a meeting.'On September 3, 1969,Bogdanowicz sent Selvinn a letterrequesting a meeting at one of the union offices at 9 a.m. onSeptember 9, 1969:"On September 5, 1969,- Selvin calledBogdanowicz and acknowledged his letter.She said -shecouldn't 'meet on September'9 because she had clientscoming in from New York and she would probably have togo to the East Coast for 3 or 4'weeks. She added that shewould notify hini when she was ready for another meeting.He -replied that the employees and the management had toget together togetproblems resolved^because theemployees were getting very upset.Selvin said that she hadreceived unfair labor practice charges from West Coast andshe had to-dispose of those prior to thinking of arrangingfor another meeting.It is noted that the initial charge in theinstant case was filed on September 3, 1969. 2322 In a pretrial affidavit, Selvin averred that she called Warren onAugust 15, 1969,and left a message for him.In her testimony at the trial,she stated that at some time she tried to call Bogdanowicz.I do not credither.23 That charge alleged that West Coast discharged 13 employees inviolation of Section 8(axl) and(3) of the Act.24 These findings are based on credited testimony of Bogdanowicz. WEST COAST CASKET CO., INC.6353.ThepoststrikemeetingsCommissionerJoseph Vierra, of the Federal Mediationand Conciliation Service, came into the picture afterBogdanowiczcalled the mediation service and told themthe situation.Commissioner Vierra arranged for theschedulingof another meeting at Selvin's office onSeptember 24, i969.' The September 24 meeting wasattended by Commissioner Vierra, Selvin, Bogdanowicz,Warren, and Flores, of the Carpenters District Council.Although at the July '10 meeting Selvin had promised tobring counterproposals ' to the next meeting, she had nomeaningfulcounterproposals to offer on, September 24,1969.Union security was discussed and Selvin said shewould not agree to any form of union-security or checkoff,proposed that membership in the. Unionand she countershould not be required as a condition of employment, thatthe Union would not restrain any employee who elects to,remain outsidetheUnion, and the Company would notrestrainan employee who joins the Union. CommissionerVierra -asked for a point-by-point position of West Coast.Selvin took the following position, she: rejected thepreamble, and the grievance procedure; proposed a 3-yearrather than, a 1-year, contract; rejected any bindingarbitration; proposed a }management prerogative clause tofollow the, recognition clause said she would submit agrievance proposal that would tie into a no-strike clausewith no arbitration provision; rejected the subcontractingclause with'the statement"we have a right to contract outanything that we want to do under any conditions"; saiddischarge and discipline were to be covered under hergrievance procedure; rejected the union label provision;saidshe would give a counterproposal on seniority, rejectedthe proposal that West Coast give the Union a complete listof seniority every 30 days; proposed that such a list be givenon request but not more than every 6 months, and that thelist have no home Addresses because "We have got peoplethat are answering an ad to come to work through a picketline, and, we are not going to expose those people unduly tothe union"; rejecteda shift clauseproposal; proposed, onthe question of insurance that West Coast continue in forcethe,same or better insurance coverage than it had at thattime;rejected the union request for 40 percent increase inwages, andsaid, she would propose another figure; rejectedthe Union's retirement fund, stating that West Coast paidthe employees', social security; and stated she would makecounterproposals on sick,leave.During the entire meeting,,there were only two points ofagreement:Selvin agreed to the inclusion of a separabilityclausewhich stated that any provision running foul of lawwas to be supeiceded by 'such law, with the remainingprovisions of, the agreement unaffected. She also agreedthatWest Coast would provide a bulletin board that wouldbe used by the Union for 'posting notices which wereapproved by the Company.Bogdanowicz proposed another meeting for October 7,1969, but Selvin declined, citing commitments, and the factthatWest Coast was "one of 100 clients that I help." Selvininformed them of a hearing that might last for 3 weeks that'25 These included a proposal relating to grievance procedures whichwere submittedin error and for which a, substitute was furnished at a latershe had to attend in San Bernardino, California, which wasto start on October 7. She said she would call thecommissioner before October 7 and let him know whetherthe San Bernardino case was going to settle:When thesubject of the employees' getting back to, work wasmentioned, she replied that there would not be many,ofthem going back to work because their jobs had alreadybeen filled.Flores said that the place of negotiation was notacceptable and he suggested the commissioner's office as aneutral place, to which Selvin replied that she had a'doctor's certificate that she couldn't go any other place-andthat she bargains in her office. Flores pointed out that shehad just said she was going to San Bernardino -and -shereplied that she was trying to get the location changed toLos Angeles. Flores answered that if she could go to ahearing in Los Angeles, she could also appear at a meetingin the mediator's office. Selvin acknowledged that she didgo to the LaborBoard on certain occasions.She insisted,however, that the meeting be at her office, The meetingadjourned with Selvin saying that she would get in touchwith the commissioner.-The next meeting took place at Selvin's office on October16, 1969. It was attended by Commissioner Vierra, Selvin,Warren, Bogdanowicz, Flores, and Oscar Lynch, anotherspokesman for the Union. Bogdanowicz asked for a copy ofthe transcript of the meetings and Selvin refused. Bogda-nowicz- then objected to having a reporter present and shereplied that the reporter took her notes and that ifBogdanowicz wanted to object, he could. Bogdanowiczinsisted that the next meeting be held at a neutral place, andshe replied that she would give him a doctor's statementsaying that it was best for her to bargain atther office. WhenBogdanowicz spoke about "getting the show on the road"because the employees were frustrated by their experiences,Selvin replied thatWest Coast did not need one singleemployee and had a full staff. After a dis'cussion,relating tosome of the jobs that had been phased out, Flores said theywanted to go through the plant and see_ the operation sothat they could intelligently, negotiate. Selvin replied that hewas not going to get into the plant until they had a contract.Selvin said that she had counterproposals but that herduplicating machine was not working so that she could notdistribute them at that time. There was a 2-hour delay whileSelvin tried to sort out and get her counterproposalsduplicated. Finally, Selvin_gave' the union representativescopies of her counterproposals.ui Some of the counterpro-posalswere: a broad management rights clause whichprovided in part that shop rules were to be made by theCompany and that the Company had the unlimited right tocontract out bargaining unit work; membership in theUnion would not be required; representatives of the Unioncould come into the plant during working hours only whennecessary to investigate a grievance subject to step 3 of thegrievanceprocedure and only where and when theCompany 'designated; a 3-year, contract; and a health andwelfare provision whereby the Company agreed to carry.insurance equal to or better than, the protection affordedon -the date the agreement was executed. In addition,date. 636DECISIONSOF NATIONALLABOR RELATIONS BOARDSelvin's counterproposals includeda "settlement of griev-ances" clausewhich interrelated with ^a no-strikeclause.The first three stepsof this procedure requireddiscussionsat various levels. At each step, strict time limitations were tobe observed, and, if theselimitationswere not met, thegrievance was to 'receiveno further consideration. In,thefourth step, the Union could, subject to other timelimits,give notice to the Company that the no-strike clause in thecontract was void and thereafter the Union could strike,provided that no strike could be called prior to the lapse of10 days and not longer than 20 days from the date ofmailing of such notice. The grievance procedure containedno'provision for' arbitration.Selvin's counterproposals did not include one relating to`wage'offer. She stated that she was not preparedto give awageproposal at that time because a review of wages hadnot yet been made. She said that before such aproposalcould -be' given,, West Coast would want to review theindividual employees.When Bogdanowicz said that theyhad an obligation to finish up the contract and get thepeople back to work,' she^answered that she didn't wantthem back to work and that they had the jobs all filled.,InSelvin'swords, West Coast " ... has better employees andmorecooperative employees. He had some very uncoopera-tive employees- and they went- out on strike and their jobsare filled.'On` two-occasions during themeeting,Selvin referred toWest Coast'swagepolicy. The first time she said that theCompany had the policy over many years of reviewing thewagesof employees in the spring and fall of each year, andthat sinceitwas' a practice of long standing, theCompanyhad'to -make the review which she said they would do in themonthof-October. The second time Selvin mentioned WestCoast's wage proposal, she went into, more detail. 'Sherepeated that the company policy was to review wages twicea year and said that West Coast wished to make a review ofthe wages at that time but she told the Company that itcould not make anyincreaseuntil she had, submitted it tothe Union. She added that they didn't always give everyonean increase, just those who were valuable to West Coast.She said,,that she thought West Coast was required to offera wage increaseat that time because of the past history, butthat she-didn't want to do ituntil it had been discussed withthe Union.' She ' then referred to West Coast's practice ofreviewing ,the wages and giving raises twice a year and said"He has reviewed them as a matter of practice and where hehas done it as a pastpractice for many years he is allowedto do it even though you sayhe,can't do it.But Itold him Iwantedt'o `inform you first and I ` thought it was better tohave your cooperation than just say you` were going to do-it.If you sayno, we are goingto do it anyway."Sometime afterthe close of the October '16, 1969,meeting,Selvin furnished the Union, with a wage proposalwhich was dated October 17, 1969. he proposal keyed allwages to the individual employee with no basic wage basedon classification. in effect, -each of the 56 persons listed onthewage proposal were given ' a "red circle" rate. Noincreasewas proposed for nine of the listed employees-andmost of `the others were given a 10- or 15-cent-an-hourincrease.Other meetingswere held on November 4 and 13, 1969,but therewas no progress.The Unionmade no furtherrequests for meetings because,in its view,itwould havebeen an exercisein futilityto continue.,D.Analysisand Conclusion,as to theRefusal ToBargainSection 8(d) of the. Act states that, the duty to bargainrequires an employer to "meet at reasonable times `andconfer in good faithwith respect towages,hours, and otherterms and conditions of employment, or the negotiation ofan agreement, or any question arising thereunder ... butsuch obligation does not compel either party to agree to aproposal or require the making of a concession . . . ." Indetermining whether an employer' has bargained in, goodfaith, it is necessary to scrutinize the totality of its conduct.From the context of an employer's total conduct, it mustbedecided whether the employer is lawfully'engagingin hard',bargaining to achieve`a contract that it considers desirableor is unlawfully-endeavoring to frustrate the'possibility ofarriving at any agreement.Sunbeam" Plastics' Corporation,144 NLRB 1010._The conduct of WestCoast, setforthabove, shows Iaconsistent pattern. Selvin's actions were of such a nature asto polarize any hostilities that existed between West Coastand the Union, to force thebargaininginto 'a rigid exchangeof words from which a meeting of the minds would beextremely difficult, and in general to force a wedge betweenWest Coast and the Union that would prevent=any hope foran areement. Her game plan had a-variety of'plays. Shebegan-by isolating the union representatives from any,contact, with the plant. She was the only person the Unionwould ever see. There couldbe no contactwith, theoperating manager in the plant who knew the workings ofthe business. She, threatened to, call the police-if the unionrepresentatives attempted to come in to the plant. Theunion representatives had to accept' her statements withregard to such matters as job classifications' with noopportunity, to verify her assertions with"on-site inspectionof the plant. This isolation" was enhanced and, the11unionrepresentatives were put on a psychological defensive byher adamant refusal to meet, at any place other than her"territory," that' is her office-apartment which was; badlysuited for negotiations because of its lack of space. Thecontention that the officewas- theonly place where shecould bargain because of` her health cannot be ; sef iouslyconsidered in the light of her admitted mobility with regardto other work she carried out at aboutthe sametime. Therigidity of the meetings was further enhanced'by Selvin'sinsistence on"the presence of a reporte'r` to take a verbatim'transcript. Not only did the presence of such a reporter 'tendto inhibit the' free exchange of views that its customarilyassociated, with `good-faith bargaining but it, indicated thatSelvin was looking toward future litigation; where such,,atranscript"would be useful rather than an agreement ,wheresuch a transcript would have little value. With such a toneto negotiations,it is difficult to reach,a meeting of-—theminds.Selvin also managed to keep the negotiations off balanceby her actions in regard to schedulingmeetings and herinsistence on unreasonable delays:,^A-t the ,July 10,1969,meeting she refused to agree to meet with the Union the WEST COAST-CASKET CO., INC.637,following week and arranged for a July 22 meeting.ThoughthatJuly 22meeting was scheduled to begin at 9 o'clock inthe morning,she did not notify the Union that she wouldnot attend until 4:I5 p.m. the day before.Whether, as sheclaimed in her testimony,she had to attend a Board hearingthe following-morning; or as she claimed in her pretrialaffidavit that she had to help a client prepare for anelection;no valid reason appears why she could not havegiven the Union more notice that she-was unavailable onJuly 22.The implication is clear that she waited until thelast minute to notify the Union,simply to keep the Unionoffbalance.Thoughshe canceled that meeting, shescheduled no new ones and she disregarded her agreementto call the Union when she returned from her Alaskanvacation.Throughout the latterpart ofAugust,she keptignoring the messages left for herby the Unionand whenthe Union finally reached her on September 2, 1969, no newmeeting was scheduled.In her conversation with the Unionon September-,5,after she received the letter fromBogdanowicz,asking for a meeting on September 9, she saidthat she had to attend to affairs on the east coast for 3 or 4weeks and told him that she would call him aboutscheduling a meeting.Selvin even tied in her refusal to sitdown and bargain with the Union with the filing of theunfair labor charge in-this caseby saying thatshe had todispose of the charge before thinking of arranging foranother meeting. It was not until after the strike and afterthe Federal mediator-entered the picture that Selvin agreedto a new meeting.Selvin's conduct with regard to thescheduling of meetings can be explained only in terms of anattempt to disrupt negotiations.Selvin's actions at the negotiating sessions were such as todemonstrate a complete absence of a desire to reachagreement with the Union.At, the July 10,1969,meeting,she went out of her way to find frivolous objections tocertain union proposals.Thus she objected to an introduc-tory contract clause saying that "Whereas the parties haveentered into,this,agreement in mutual good faith, eachproposes to live up to the spirit as well as the letter of thisAgreement."She objected to the inclusion of language thatindicated the parties had mutual respect for each other,arguing that such matters were not conditions of employ-ment that she had to bargain on. She objected to thestatement that "This Agreement is the voluntary Agree-ment" because West Coast was required to bargain with theUnion.On apoint-for-point basis she rejected substantiallyall of the Union's proposals(except for the separability andbulletin board clauses mentioned,above).Her counterpro-posals-in turn evidenced a hard line which,when viewed inthe context of her otherbehavior.,indicated a desire to pushtheUnion to the wall-and avoid an agreement. Thecounterproposals contained a broad management rightsclause which would giveWest Coastsole discretion withregard to the formulation of shop rules and which wouldgive- the Company an,unlimited right to reduce the workforce,through contracting out of unit work.Her proposalsprovided far- an open shop with extremely limited visitationprivileges,for union representatives in theplant.Anyimprovements in the health and welfare benefits whichwere in existence were tobe,left completelyto the discretionof West Coast. There was to be a no-strike clause but noarbitration provisionasa quidpro quo.The grievanceprocedure, which would under certain circumstances allowthe Union to escape from the no-strike clause, amounted tolittlemore than giving the parties some opportunities toconverse and the setting up of a series `of proceduralstumbling blocks which were to be conditions precedent tothe Union's escape from the no-strike clause.Selvin's wage counterproposal even more clearly demon-stratedWest Coast's intention to keep unilateral controlover matters that should have been the subject of collectivebargaining. Selvin said that West Coast was going to reviewthe wages of the employees and give certain raises, as it haddone twice a year in the past. She told the Union that WestCoastwas going to continue its wage practices as it had inthe past even if the Union said it couldn't, that she wasinforming them because she wanted their cooperation, butthat, in her words, "If you say no, we are,going to do itanyway." This constituted a direct admission that WestCoast had no' intention of bargaining with the Union on themandatory subject of wages and is in itself a refusal tobargain by West Coast in violation of Section 8(a)(5) of theAct.Anemployer can unilaterally determine wageincreases during an organizational campaign as long as thegranting or denial of wage benefits is not prompted by theUnion's presence.The May Department,Stores Companyd/b/aFamous-Bar Company,174NLRB No. 109. Indeterminingwhether the benefits were or were notprompted by the Union's presence, the question of theCompany's past practices is certainly relevant. However,once the bargaining duty is established, unilateral determi-nations as to wages are no longer permissible except in thecase of the impasse.Therewas no question of impasse here.Selvin's initial counterproposal as to wages was given in acontext under which it was clear that West Coast was goingto take unilateral action as to wages whether or not theUnion agreed. Cf.Moore of Bedford, Inc.,187 NLRB No.87.To meet its duty to bargain in good faith, West Coast wasobligated to negotiate with the Union at reasonable timesand places.Withregard to Selvin's refusal to meet with theUnion at any place other than her office-apartment, I findthat her actions were part of her campaign to preventmeaningfulbargaining and were in violation of Section8(a)(5) and (1) of the Act. InKFXM Broadcasting Company,183 NLRB No. 121, the Board, under facts very similar tothe ones present here, adopted the Trial Examiner'sconclusion that the company violated, Section 8(a)(5) of theAct where, its negotiator (who in that case, as well as in thepresent one, was Selvin) insisted on bargaining only in heroffice-apartment.With regard to the requirement that an employer meet atreasonabletimeswith the union, the Board held inInsulating Fabricators, Inc.,144 NLRB 1325, enfd. 338 F.2d1002 (C.A. 4,1964):The record here quite clearly supports a finding thatthe Respondent, in arranging meetings with the Union,failed to display the degree of diligence that properperformance of its bargaining obligations required. Thisis so whether or not the delays were inspired by adeliberate scheme to engage in dilatory tactics. Onemay sympathize with the problems of the Respondent's 638DECISIONS OF NATIONAL.LABOR RELATIONS BOARDnegotiator in fitting the negotiating meetings into theschedule of his busy,law practice,but this provides theRespondent-with,no legal,excuse for the consequentinordinately long delays tending to impair employeestatutory rights.Labor relations are urgent matters too.If the other activities of Respondent's attorney made itimpossible for him.todevote adequate time toreasonably prompt.and continuous negotiations, it wasthe Respondent's obligation to ,furnish a representativewho could. The duty to-bargain in good faith includesthe duty to be available for negotiations at. reasonabletimes as the statute requires.That dutyis not dischargedby turning over the conduct of negotiations to onewhose other activities make him not so available.A. H. Belo Corporation,170 NLRB No. 175. SeeKFXMBroadcasting Company, supra,where it was found that thatcompany, through Selvin, violated Section 8(a)(1) and (5) ofthe Act by unilaterally canceling scheduled meetings andrefusing requests for additional meetings.I find that bySelvin's refusal to meet at reasonable times with the Unionand by her,cancellation of a meeting, West Coast violatedSection 8(a)(1) and(5)of the Act.I'also find that West Coast violated Section 8(a)(5) and(1) of the Act through Selvin's insistence, over the objectionof the Union, to have a reporter present during negotiationsessions to take a verbatim transcript of the proceeding. InReed and Prince Manufacturing Company,96 NLRB 850,enforcement granted on other grounds, 205 F.2d 131(C.A.'1, 1953), where a company insisted upon a stenotypist totake down a° verbatim transcript of negotiating sessionsover the union's strenuous objection, the Board held:This is not the approach usually takenby a participantin collective-bargaining negotiations seeking and ex-pecting in good faith to reach agreement;,it ismoreconsistent with the building of a defense to anticipated,refusal to bargain charges.The' presence of a stenogra-pher at such negotiations is not conducive to thefriendly atmosphere so necessary for the successfulterminationof negotiations,and it is a practicecondemned by experienced persons in the industrialrelations field.Indeed,the business world itself frownsupon the practice in any delicate negotiations where it isso necessary for the parties to express themselves freely.The insistence'by the Respondent in this case, upon,thepresenceof a stenotypist at the bargaining meetings is,in our opinion, further evidence of its bad faith.Though the Court of Appeals for the First Circuit enforcedthe Board's order requiring the employer to bargain, itstated that'itwas notinclined toagree with the Board-thatthe insistence upon the verbatim transcript was evidence ofbad faith.In subsequent cases, the Board made it clear thatitwas not relying,onany perse theory in finding that suchan insistence on a verbatim transcript was a violation of theAct but that in the context of the entire case,such conductcould indicate that an employer was not acting in goodfaith.Southern Transport, Inc.,150 NLRB 305, enforcementdenied 355F.2d 978 (C.A. 8, 1966).InArchitecturalFiberglass '-Division of Architectural Pottery,165'NLRB238, Selvin was present once again as labor relationsconsultanttothe employer.In that case the Board held:Whether or not Mrs. Selvinospecifically conditionedbargaining,on the use of.the tape recorder,the recordclearly establishes that she adamantly insisted on usingitthroughout the negotiations,over the vigorousobjections of the Union.We find,in all, the;,circum-stances here,that the Respondent by insisting on usingthe tape recorder over the Union's objections,was notacting in good faith.Rather,when the Respondent'sinsistence is viewed in the context of theRespondent'sentire course of conduct,as found herein,it ismanifest,and we find,that the Respondent had as itspurpose toavoid, delay,and frustrate.meaningful-bargaining withthe Union.Accordingly,we find thatthe Respondent'sinsistence on the,use of the tape,recorder over, theobjection of the Union,further evidenced its-bad-faithbargaining as discussed below,and further violatedSection 8(a)(5) and(1) of the Act.In the instant case,I find that Selvin's insistence on areporter to take a verbatim transcript of the negotiatingsessionswas part of- her strategy to avoid meaningfulbargaining and therefore was a violation of Section 8(a)(5)and (1) of the Act.With regard to Selvin's refusal to allow representatives ofthe Union access to the plant to verify the facts containedin the lists that she-gave them,,West Coast was under anobligation to furnish the Union with information'-that wasnecessary to enable the. Union to intelligently perform itsfunction and this duty to furnish information included thegranting of permission to conduct in-plant inspections ifnecessary.The Board has held that-such in plant inspec-tionswere needed in order to -make timestudies wherecertain video tapes given a union by accompany were notconsidered reasonable substitutes for in-plant evaluations.General Electric Company,186 NLRB-No. 1. An on-sightinspection will be, required if the information requested isboth relevant and necessary to enable the union to fulfill itsfunctions as the bargaining agent.Wilson Athletic Goodsand Manufacturing Co., Inc.,169 ' NLRB 621.If it isnecessary for the union to make a live study so that it canreliably evaluate the company's data, such a live study isrequired.As the `Court said inGeneralElectricCo. v.N.L.R.'B.,414 F.2d 918 (C.A. 4, 1969),cert. denied 396 U.S.1005(1970):Each case requires a weighing of the union's need tomake the studies balanced against any inconveniencewhich might be caused to the Company in the process,or the violation,of any right of privacy that theCompany possessed.In the case at bar, there is noserious suggestion that,the studies in question wouldinterferewith-production,nor can we say'that theprerogatives of management to the-private conduct ofitsbusiness-should outweigh the union's demonstratedneed to the information and inspections that itsought. . . .In the instant case,West Coast furnished job classificationinformationto the Union and the Union sought to verify itby observing the operations,at the plant.Selvin's'refusaland her threat'to' call the police if the'unionrepresentativescame to the plant have not been shown to be based-on' anylegitimate business reason.The refusal' was simply part ofSelvin's strategy to isolate the UnionfromWest Coast andto prevent the reaching of ' an agreement.I find that, such WEST COASTCASKET CO.,INC.639conduct was in violation of Section 8(a)(5) and(1) of theAct.West Coast succeeded in frustrating the bargainingprocess by failing to bargain in good faith with the Union.West Coast did not approach the bargaining table with theopen mind and sincere desire to reach an agreement that isrequiredof it by the Act and its conduct showed anintention to disparage the bargaining process itself.HermanSausage, Inc.,122 NLRB 168, enfd. 275 F.2d 229 (C.A.5,1960). InN.L.R.B. v. Reed and Prince Mfg. Co.,205 F.2d131 (C.A. 1, 1953), the Court held:Thus if an employer can find nothing whatever to agreeto in anordinary current-day contract submitted tohim, or in some of the union's related minor requests,and if the employer makes not a single seriousproposalmeeting the union at least part way, then certainly theBoard must be able to conclude that this is at least someevidence of bad faith,that is,of a desire not to reach' anagreement with the union.In other words,while theBoardcannot force an employer to make a"concession" on any specific issue or to adopt anyparticular position,the employer is obliged to makesomereasonable effort insomedirection to compose hisdifferences with the union,if §,8 (a)(5) is to be read asimposing any substantial obligation.. t all.-InDuroFittings Company,130 NLRB 653, Selvin was onceagain the bargaining agent for a respondent. The Boardadopted the Trial Examiner's decision which,after tracingthe conduct of Selvin during the negotiations,stated: "Ifind,based upon the foregoing,that Respondent uniformlyrejectedany changes inworking conditions of anysubstance, and those matters that it didnot reject' itattempted to relegate to its controlby the device of themanagement prerogative clause."InKFXM BroadcastingCompany, supra,the Board `adopted the Trial Examiner'sdecision that Selvin had unilaterally canceled'scheduledmeetings and refused requests for additional meetings,procrastinated,in the preparation of counterproposals,come to negotiating meeting'unprepared to discussproposals-previously submitted,;refused to meet anywherebut her apartment,and in general failed from the outset ofnegotiations to -engage in good-faith bargaining andthereby violated Section 8(aX5) and (1) of the Act.I find-that West Coast and Selvin have failed and refused,from the receipt of the Union's demand to bargainion June25, 1969, and atall times thereafter,to engage in good-faithbargaining and thereby violatedSection 8(a)(5) and (1) ofthe Act.By September 10, 1969, the date upon which the strikevote was taken, it was clear that West Coast and Selvinwere unlawfully refusing to bargain. The employees at thatmeetingwere informed aboutSelvin's conduct andauthorized a strike.I find that the strike which began onSeptember15, 1969,was causedand prolonged by theunfair labor practices of West Coast and Selvin and it wastherefore an unfair labor practice strike.E.The Telegram1.The factsThe complaint,as amended,alleges thatWest Coastviolated Section 8(a)(l) of the Act by sending an employeea telegram telling her that if she took part in a strike, theCompany had a right to permanently replace her, in whichevent she would lose all interest in her employment. Thetelegramwhich is dated September 15, 1969, reads asfollows:ESTELLE CUNNINGHAM, REPORT DELIVERY6727 HOOD AVE HUNTINGTON PARK CALIFYOU HAVE EXERCISED YOUR LEGAL RIGHTTO JOIN SOME OF YOUR CO-WORKERS IN ASTRIKE, AND/OR FAILURE TO REPORT FORWORK.THIS IS TO INFORM YOU THAT UNDERSUCH CIRCUMSTANCES, THE COMPANY HASTHE LAWFUL RIGHT TO FILL YOUR POSITIONWITH A NEW EMPLOYEE ON A PERMANENTBASIS. IN SUCH AN EVENT, YOU WILL HAVELOST ALL INTEREST IN YOUR FORMER EM-PLOYMENT.WHICHEVER COURSE YOU CHOOSE, BEASSURED THAT WE WISH YOU WELL WESTCOAST CASKET COMPANY.Company records show that Estelle Cunningham, atrimmer, was hired on May 5,1952, and was terminated onSeptember 15, 1969, the date of the telegram.' Winkleracknowledged that she wasa seamstressemployed by theCompany, but when he was asked whether he or someoneunder his directionsent the telegram toCunningham, heanswered that he didn't send it. When questioned further asto whetheritwas sentunder his direction, he answered, "Idon't know: I didn't send it. If it was sent by someone, itwas sent." Later in his testimony he averred that he didn'teven know that it was sent to her. He, acknowledged thatCunningham didn't report for work several days before thestrike and she was under a doctor's care. - In her initialtestimony Selvin averred that she was not aware whether ornot the telegramwas sentby West Coast to Cunningham.However,she alsotestified that when the strike began,certain employeesdid, not report for work and she told=someone,whom she could not identify, over the telephonethat ". . . a telegramof that nature would be reasonable."She also acknowledged that the portion of the telegramreading "In such an event you will have lost allinterest inyour former employment" was part of the instructions thatshe gave over the telephone. Finally, Selvin testified thatshe gave the wording of the telegram to someone over thetelephone. The testimony of Selvin and Winkler with regardto the telegram must be viewed in light of the surroundingcircumstances.PilarGuerro, a_foreman at the 17th Streetplant, respected the picket line that formed after the strike,and he did not go in to work. Under cross-examination byWest Coast, he acknowledged, that he received a telegramfromWest Coast and -that telegram was admitted toevidence asa West Coast exhibit The body of the telegramwas identical with the one addressed to Cunningham whichwas put inevidence asa,General Counsel exhibit. Only thename and address of the person to whom they were sentdiffered. Apparently, at that point in the trial, West Coastwas less reluctantto acknowledge that it had sent thetelegram than when Winkler and Selvin testified. Selvinalso freely acknowledgedthe telegramsat a meeting with 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe union representatives on September 24, 1969, when shesaid:We have an ad in the paper which reads that we areemploying people in certain classifications as perma-nent replacements of sinkers, and we have notified thepeople that we have this right and also in the sametelegram we, notified them that they were exercisingtheir lawful right to join with fellow workers and go onstrike.So I don't believe you could find anything wrongwith the telegram we sent to them....I find that the telegram was sent to employees who didnot report to work after the picket line was set up. Winkleracknowledged that Cunningham had been away from workfor several days at that time, and I find that she, too, wassent the telegram. Winkler.'s testimony that he did not haveknowledge of the, telegram is- discredited. He is the onlyresponsible official of West Coast concerned with the day-to-day operation of the plants, and I simply cannot believethat a matter as important as the telegrams would not havebeen brought to his attention on the day of the strike. Histestimony in this regard sheds doubt on his credibility ingeneral. , Selvin'shesitancy in her initial testimony toacknowledge responsibility for the, telegrams also shedsserious,doubt on her candor.2.Analysis and conclusionsSection 2(3) of the Act provides that the term employeeshall include any individual "whose work has ceased as aconsequence of,' or in connection with, any current labordispute or because of any unfair labor, practice, and whohas not obtained any other- regular and substantially'equivalent employment . '.. " Clearly theWest Coaststrikers were employees within the meaning of the Act. InThe Laidlaw Corporation,171NLRB No. 175, enfd. 414F.2d 99 (C.A.' 7, 1969), cert. denied 397 U.S. 920 (1970), theBoard held that economic strikers "...' are entitled to fullreinstatement upon the departure of replacements unlessthey have in the meantime acquired regular, and substan-tially equivalent employment, or the employer can sustainhisburden of proof that the failure to offer fullreinstatement was for legitimate and substantial businessreasons." In theLaidlawcase, the Board adopted the TrialExaminer's conclusion that the employee's notification toemployees that if they went out on a strike and werereplaced they would-LOSE 'FOREVER(their) right, to-employment by this company" was not a correct statementof the law and was ' a threat that reasonably tended tointerferewith, restrain, and coerce the employees in theexercise of their rights guaranteed by Section 7 of the Act inviolation of Section 8(a)(1) of the Act. In the instant case,the strikers were told that West Coast had the right to ' filltheir positions with new, employees on a, permanent basisand, in such an event, "You will have lost all interest inyour former employment." The thrust of that remark wasthe'same as that on which the Board based its decision intheLaidlawcase. In effect the employees were beingthreatened with loss of their employee status and reinstate-ment rights in such a way as to interfere with their rightsguaranteed by Section 7 of the Act. I find that by sothreateningEstelleCunningham,West Coast violatedSection 8(a)(l) of the Act. As, I have found that the strikerswere protestingWest Coast's unfair labor practices andthereforewere unfair labor practice, strikers who areentitled to reinstatement upon unconditional, application,West Coast could not lawfully permanently replace them ,orthreaten to do so.Tommy's Spanish Foods, Inc.,187 NLRBNo. 31. 1 find that the telegram to,Cunningham did containsuch a threat and thereby interfered with Section 7 rights inviolation of Section 8(a)(1) of the Act.,IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities ofWest Coast, and Selvin set forth insection III, above, occurring in connection with theoperations ofWest Coast described in section I,, above,have a close, intimate and, substantial relation to trade,traffic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing commerceand the free flow of commerce.,V. THE REMEDYHaving-found that West Coast and Selvin have, engagedin certain unfair labor practices, I shall recommend thatthey be ordered to cease. and desist therefrom and, takecertain affirmative action designed to effectuate the policiesof the Act.Having found that West Coast discharged Roy Cooper,RodolfoRamirez, and AurelioMena, and failed toreinstateCooper and Ramirez in violation of Section8(a)(3) and (1) of the Act, I shall recommend that WestCoast, be.ordered to offer Cooper and Ramirez reinstate-ment and make all three whole for any loss of pay resultingfrom their discharges by payment to them of, a sum ofmoney equal to the amount they normally would, haveearned as wages from the date of their discharges to thedate on which reinstatement is, or was offered, less netearningsduringthat , , period.Such backpay shall becomputed on a quarterly basis in the, manner;prescribed inF.W. Woolworth Company,90 NLRB 289, and shall includeinterest at 6 percent as provided inIsis Plumbing & HeatingCo., 138 NLRB 716.Having found that West, Coast and Selvin engaged inunfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act, I shallsecommend that,they be orderedto cease and desist therefrom and bargain collectively withthe Union as the exclusive representative of all employees,in the unit set forth above, and, if an understanding isreached, embody such understanding in a, signed agree-ment.In order to insure that the employees will, be accorded thestatutorily prescribed services of _their selected bargainingagent for,the period provided by law, I recommend that theinitialyear of certification begin on the date that WestCoast commences to bargain in good faith,with the Unionas the recognized bargaining representative in the appropri-ate unit.LT. V. Electrosystems, Inc.,166 NLRB 938, enfd.388 F.2d 683 (C.A. 4, 1968).Having found that West Coast, employees struck toprotest the Company's unlawful refusal to bargain with theUnion, I shall recommend that West Coast he ordered to, WEST COAST CASKET CO.,INC.641upon application, offer to said employeesreinstatement totheir.,formerjobs or,if those jobs no longer exist, tosubstantiallyequivalentpositions,without prejudice totheir seniorityor other rights-and privileges,dismissing, ifnecessary, any, employees hired to replacesaid unfair laborpractice strikers.Iwill also recommendthatWest Coast be ordered topreserve and, upon request,make availableto theBoard orits agents,for examinationand copying, all payroll records,social securitypayment records,timecards,personnelrecords andreports,and all other records necessary toanalyze theamount of backpay due.West Coastisnot a strangerto Board proceedings. InWest Coast Casket Company, Inc.,97 NLRB820, the Boardfound thatWest Coast,in a case involvingthe Upholster-ers' International'Union of North America, Local 15, AFL,violated Section 8(a)(1) of -theAct by unlawfullyinterrogat-ing and threatening employees,and by granting 'wageincreasesto `induce employees to rejectthe union. Inaddition,the Boardfound that West Coastviolated Section8(aX3) of theAct by unlawfullydischarging two employeesand' by unlawfully denying reinstatementto unfair laborpracticestrikers who unconditionally applied forreinstate-ment. In the instant'case,"West Coasthas committedflagrant andwidespreadviolations of the Act. In view ofthe past history of West Coast,and the nature of the unfairlaborpracticescommitted in the present case, thecommission of similar or other unfairlaborpracticesreasonablymay be anticipated.I shall therefore recom-mendthat West Coast be orderedto cease and desist fromin any manner interferingwith rightsguaranteed to itsemployeesby Section 7 of the Act.Selvin is named as a respondent in the complaint. Sheadmittedlyis. an agentofWest Coast.Section 2(2) of theAct defines the term employerso as to includeany personacting as the agent of an;employer. I havefoundthat Selvin,as suchan employer, unlawfully refused to bargain with theUnion in violation of, Section8(aX5),and (1) of the Act. Aremedy,isneededthat will be -binding on Selvin.She wasnot a pawncarrying outthe- ordersof West Coastbut, as isclearfrom the findings of fact set forth above and from herown statementthat "employersdon'tknow anything aboutthis problem,"she was,the. guiding force and strategistbehind the violations of Section 8(a)(5) and (1). Herunlawful tactics in this casewere not specifically keyed tothe situationherein but were a, part of herstock and tradeand can bereasonably-be expected to reappear in thefuture.The Board has held that a broad orderis necessarywhere"...the unfairlabor, practices committed by theRespondentare ofsuch a'character as to reflect' apredisposition on itspart to thwart by othermeans as well,employees'effortstoengagein legitimateconcertedactivities for the purpose of- `self-organizationor othermutual aidor protection.... " John P. Krystyniak d/b/aRed andWhite Super Markets,172 NLRB No. 210,enfd. inpart 415 F.2d 125 (C.A. 3, 1969).See alsoSingerCompany v.N.L.R.B.,429 F.2d 172 (C.A. 8,1970).When an employer,designates Selvin as its agent- forcollective bargaining with the union,thatunion cannotrefuse to negotiate`with Selvin, even where the union mayhave a substantial basis-for believingthatSelvin has nointentionof participatingin the meaningful bargaining.When Local986 ofthe Teamsters tooksuch,a position inMiscellaneousWarehousemen,Drivers and Helpers; Local986, affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen& Helpers ofAmerica(Tak-Tralc,Inc.) and Mrs. Edwin Selvin, Labor RelationsConsultant, 145NLRB 1511,Selvin filed a charge-alleging that the unionrefused to bargainin violationof'8(bx3),of the Actand-theBoardfounda violation of that section.The Boardadoptedthe Trial Examiner's decisionwhich read inpart:...while her reputation in thevicinity of herresidence and inthe field of laborrelations is sonotorious that onemay well questionwhether anyemployerdesirous of establishing a mutually satisfacto-ry bargainingrelationshipwith hisemployees,repre-sentative woulddesignate her as his negotiator, it maybe assumingtoo much to say,without more evidencethanis,presenthere, that this-employerhired her not ashis representativefor purposes of collectivebargainingbut for purposesof obstructing the bargaining process.In deciding how broad the order, should be to remedySelvin's unlawful-conduct in this case,itmust be borne inmind that,under outstanding,Board law unions cannotdecline tobargain with Selvin.I shall recommend-that Selvin be orderedto cease, anddesist from in any mannerinterferingwith rightsguaran-teed employees by Section 7 of the Actwhen she is an agentforWest Coast or for any other employer subject to thejurisdiction of the National LaborRelations Board. Morespecifically, I shallrecommend4hatshe beordered to ceaseand desist from refusing to bargain in good faithwith anylabor organization where she is, agentfor anyemployersubject to the jurisdictionof the Board, that has anobligationunder theAct tobargain with said labororganization.-CONCLUSIONS OF LAW1.West Coastand Selvin are employers engaged incommerce within the meaning of Section 2(6) and(7) of theAct.2.TheCarpenters and the Painters are labor organiza-tions within the meaning of Section2(5) of the Act.3.By dischargingRoy Cooper,Rodolfo Ramirez, andAurelioMena and by-failing to` reinstate Cooper andRamirez because of -theiractivity on behalf of the lrOnion,therebydiscouragingmembership in the Union, WestCoast has violated Section 8(a)(3) of the Act.4.The following employeesconstitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(a) ofthe Act:All production andmaintenance employees,including ° paint department-em-ployees,and truckdriversemployed byWest Coast;excluding all office clerical employees,professional em-ployees, guards,and supervisors as definedin the Act.5.As certifiedby the NationalLabor Relations Boardon June 24,1969,the Union is the exclusive representativeof the-employees in the aforesaid unit-for the purposes ofcollective bargaining with respect to rates of pay, wages,hours ofemployment, and other terms and conditions ofemployment.6.By failing and refusing,on June 25,1969, and 642DECISIONS OF NATIONAL-LABOR RELATIONS BOARDthereafter, to bargain in good faith with-the Union as theexclusive representative ^ of, the' employees in the saidappropriate unit,West Coast and Selvin have engaged in,and are 'engaging in, unfair labor practices within themeaning of Section8(a)(5) of'the Act.7.By the foregoing conduct, and by notifying employ-ees-who were' striking in protestof its unfair labor practicesthat West Coast had a lawful right to fill their positions withnew employees on a permanent basis and thatin such eventsaid strikers" would' have lost all interest ^in their formerWest-Coast threatened striking employeeswith loss of their employee status and reinstatements rights,and threatened unfair labor practice strikers with perma-nent replacement, and thereby interfered with, restrained,and coerced its employees in the exercise of the rightsguaranteed'to, them by-Section 7 of the Act in violation ofSection=8(axl) of theAct. ti8.,- By the conduct-described in number 6`above, Selvininterfered with,, restrained,,and - coerced- employees in theexercise of the rights guaranteed to `them by Section 7 ,of theAct and thereby-violated Section 8(a)(1) -of the Act.-9.The, strike engaged-inby'West Coast employees' onSeptember15, 1969,was an unfairlabor practice strike.10.The aforesaid unfair labor practices are unfair laborpractices,affecting commerce within the meaning o•' Section2(6) and (7) o• the Act..d 1.- The 'General Counsel has not established by apreponderance of, the'evidence that West Coast unlawfullydischargedMarco Aguirre,Miguel Betancourt, JesusCisheroz,.MiguealVilegas, Raul Betancourt, George Saiza,Regino Enciseo,LeopoldinaHajaistron, or Pedro Guarola,as alleged in the complaint.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended: 26'ORDERA._West Coast -Casket Company, Inc., its officers,agents,successors, and assigns, shall:1.Cease anddesist from-,(a)Discriminating , against employees by a ,dischargingthemin order to' discourage employees from joining orsupportingCabinetMakers,& MillmenLocal'7211, UnitedBrotherhoodofCarpenters& Joiners of, America,AFL=CIO and the Painters Local 'Union No. ' ,1798,Brotherhood 'of Painters, Decorators and' Paperhangers ofAmerica, AFL-CIO,,or any other, labor ' organization.r.+(ti) _ Refusing, to bargain in good faith with the above-nained' labor organizations, as the exclusive representativeof its employees in the followingunit: All production andmaintenance,,, employees,includingpaint department em-ployees,and,truckdriver`s, employed by West Coast CasketCompany,-Inc.;; excluding 'allofficeclerical employees,professionalemployees, guards and supervisors as defined 'in the Act-20 In'the'event no exceptions are filed as provided-by Section 102.46 oftheRules and_ Regulations of the NationalLabor RelationsBoard, thefindings,conclusions, and recommends Order herein shall—as provided inSection 102.48 of the Rules and Regulations,be adopted by theBoard andbecome its findings,conclusions,and Order,and all objections theretoshall be deemed waived for all purposes.(c)Threatening striking employees with loss of theiremployee status and reinstatement rights,and threateningunfair labor practice strikerswith permanentreplacements.(d) In any mannerinterferingwith,restraining,orcoercing its employees in the exercise of rightsguaranteedthem bySection 7 of the Act.2.Take the-following affirmative action necessary toeffectuate the policies of the Act.(a) Offer to reinstateRoy Cooperand, Rodolfo Ramirezto-`their formerjobs, or,if those jobs no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority and other rights and privileges.(b)Make Roy. ,Cooper, RodolfoRamirez,and AurelioMena whole for any loss of pay they may havesuffered byreason of their unlawful'dischargesby paymentto'them ofa sum of money equal to'the amount they normally wouldhaveI earned as wages from the dateof theirlscharges' totie 'date that reinstatement,is or was offered, in the mannerset forth in the sectionof thisdecision entitled "TheRemedy."(c),Notify Roy Cooperand,Rodolfo Ramirez,if presentlyserving inthe ArmedForces of the. United States,of .theirright to,full reinstatement,upon application, after dischargein accordance with the Selective Service Act and UniversalMilitary Training and Service Act.(d) Upon request,bargain in good faith with the above-named Unions, as the exclusive, representative of : ,allemployees in the unit set forth above and, if anunderstanding is,reached,embody such understanding in a:signed agreement.,-.,(e)Upon application, offer all unfair labor ^ practicestrikers reinstatement to their former jobs or,,if those jobsno longer exist,to .substantially equivalent positions,without prejudice to their,seniority, or, other rights andprivileges,'dismissing,if necessary, any employees hired toreplace said unfair labor practice strikers.(f)Preserve, and, upon request; snake-available , to theBoard or its agents, for -examination and copying,- allpayroll records,social, security payment records, timecards,personnel records' and reports, and gall other recordsnecessary to analyzethe amountof backpay due.'(g)Post at all of its plants-copies of the attached noticemarked"AppendixA."27,Copies of the°`notice,on forms'providedby theRegional DirectorforRegion 21, after being',duly signedby WestCoast's authorized representative,'shall be postedby WestCoast immediately upon-receipt,thereof,and be maintained"by itfor '60 consecutive daysthereafter,in conspicuousplaces, including all places wherenotices to employeesare customarilyposted. Reasonablesteps, shall be take},-by West Coast to insure that saidnotices are not altered,defaced,,or. covered by any othermaterial.(h) ,Nootify theRegional Director for Region,,21, inwriting,within 20 days from, the' date of receipt of ,this27 In the event the Board'sOrder is enforced by a Judgment of theUnited States Court of Appeals,the'words in the notice reading-"POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to,read "POSTED PURSUANT TO A JUDGMENT OFTHE 'UNITED STATES COURT OF ,APPEALS ENFORCING ANORDER OF'THE NATIONAL LABOR RELATIONSBOARD', WEST COAST CASKET CO., INC.643Decision,what steps West Coast has taken to complyherewith.28IT ISALSO ORDERED that the complaint be dismissedinsofar as it-allegesthat Marco Aguirre, Miguel Betancourt,JesusCisheroz,MiguelSaiza, -ReginoEncisco, Leopoldina Hajaistron, and PedroGuerola were discharged in violation of the Act.B.Mrs.Gladys Selvin shall:'1.Cease and desist from:(a)Refusingto bargain in good faith with the above-named labororganizations as the exclusive representativeof the employees of West Coast in the abovementionedunit.(b)Refusingto bargain in good faith with any labororganizationwhen she is agent for any employer subject tothe-jurisdiction, of theBoard, that has an obligation underthe Actto bargainwith said labor organization.(c)When she is an agent for any employer subject to thejurisdiction of the Baord, in any manner interfering with,restraining,or -coercing employees in the exercise of theirrights guaranteedthem by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuatethe policies of the Act:(a)Upon`request,bargain in good faith with the above-named labor organizations, as the exclusive representativeof all employees in the unit set forth above, and, if anunderstandingis reached, embody such understanding in asigned agreement.(b) Bargain in good faith with any labor organizationwhen she is agentfor any employer subject to jurisdictionof the 'Board,' that has an obligation under the Act tobargain with said labor organization.(c) Postat all West Coast's plants, copies of the attachednotice marked "Appendix B."29 Copies of the notice, onformsprovided by the Regional Director for Region 21,after being duly signed by Gladys Selvin, shall be posted byWest Coast; immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployeesare customarily posted. Reasonable steps shallbe taken by West Coast to insure that said notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for, Region 21, inwriting,within 20 days from the date of the receipt of thisDecision,what steps, Gladys Selvin has taken to complyherewith.s028 In the event thisrecommended Order is adopted by the Board afterexceptions havebeen filed, this provision shall be modified to read:"Notify theRegional-Director for Region 21, in writing, within 20 daysfrom the date ofthisOrder, what steps West Coast has taken to complyherewith."ss See fn. 27.so See fn. 28.APPENDIX ANOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentPursuant to the recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate,the policies of the National Labor Relations Act,as amended, we hereby notify you that:After a trial at which all sides had a chance to giveevidence, a Trial Examiner of the National Labor RelationsBoard has found that we violated the National LaborRelations Act, and has ordered us to post this notice.The Act gives all employees these rightsTo engage in self-organizationTo form, join or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain 'from any or- all these things exceptto the extent that membership in-a union may berequired pursuant to a lawful union-securityclause.WE WILL NOT do anything that restrains or coercesemployees with respect to these rights. More specifical-ly,-WE WILL NOT discriminate against employees bydischarging them in order to discourage employeesfrom joining or supporting,the Cabinet Makers andMillmen Union Local- 721, United Brotherhood ofCarpenters & Joiners of America, AFL- 10, and thePaintersLocalUnion No.`- 1798,' Brotherhood ofPainters,Decorators and Paperhangers of America,AFL-CIO, or any other-labor- organization.WE WILL NOT refuse to bargain in good faith with theabove-named labororganizationsas the exclusiverepresentative of our employees in the following unit:All production and maintenance employees, includingpaint department employees' and truckdrivers, em-ployed by West Coast Casket Company, Inc.; excludingalloffice clerical employees, professional employees,guards and supervisors as defined in the'Act.WE WILL NOT threatenStrikingemployees with loss oftheiremployee status and reinstatement rights, orthreaten unfair labor practice- strikers with permanentreplacement.WE WILL offer to reinstate Roy Cooper and RodolfoRamirez to their former jobs or, if those jobs no longerexist, to substantially equivalent positions,-without anychange in seniority or other- privileges` they enjoyedbefore we discharge them and we will pay to them andto Aurelio Mena any money they lost as a result of thediscrimination against them with interest at 6 percent.WE WILL notify Roy Cooper and Rodolfo Ramirez, ifpresently serving in the Armed Forces of the UnitedStates,of their right to full reinstatement, uponapplication after discharge, in accordance with theSelectiveServiceAct and the UniversalMilitaryTraining and Service Act.WE WILL, upon application, offer to all unfair laborpractice strikers reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equivalentpositions,without any change in seniority or otherprivileges, dismissing, if necessary, any employees hiredto replace said unfair labor practice strikers.WE WILL bargain in good faith with the above-namedUnions onwages,hours, and conditions of employ- 644DECISIONSOF NATIONALLABOR RELATIONS BOARDwent, and any agreement we reach will be put in writingThis is an official notice' and must not be defaced byand signed.anyone.r,This Notice must remain posted for. 60 consecutive daysWEST COAST CASKETfrom the date of posting-and must not be altered, defaced,COMPANY,' INC.or covered by any other material.(Employer)Any questions concerning this Notice-or compliance withitsprovisions,may be directed to the Board's Office,DatedBy-Eastern Columbia Building,, 849 South Broadway, Los(Representative)(Title)Angeles, California 90014, Telephone 688-5200.12/ The dates,of hireand discharge,and the job classifications-of the allegeddiscriminatees were:I-NameDateof Hire Dateof Discharge''Job Classification'Marco AguirreMiguel,BetancourtJesus CisherozRoy CooperMiguel VisagesRaul BetancourtGeorge SaizaRegino EnciscoLeopoldina HajaistronRodolfo RamirezPedro GuarolaAurelio MenaThese new hires were:13/These3/,NameJose AcevadoDiego CardonaFaust GarciaJoseph GinnEarl KindleAnthony Plumber, Jr.James ReardonAlex RameroVictor Vera14A twenty-ninth name,a supervisor.3-3-694-16-69'Trimmer7-20-67.4-16-69,Trimmer`,1-9-694-16-69Sander8-6-564-18-69'Trimmer9-10-624-23-69Shipper9-27-656-13-69"Mill8-25-696-18-69Driver'7-5-666-20-69Spray-man3-8-696-23-69Sewing ,.1-10-626-23-69Spray man12-30-696-2-69Cabinet3-26-517-2-69'PolisherDateof HireJob ClassificationDate ofDischarge-7-22-69rSand"er9-26-691970Cabinet10-6-6910-9-69Spray man10-3-6910-21-69,Trimmer,9-26-691970Sander9-23-691970Driver'10-18-6912-3-69Trimmer10-6-6910-22-69Sander,10-26-691-0-9-69,Trimmer,Pilar-Guerro,is listedas a trimmer,but,Guerro was